Opinión concurrente del
Juez Asociado Señor Negrón García.
HH

Trasfondo conceptual: derechos en discusión; valores cons-titucionales y jurisprudenciales atinentes; gravedad del problema

*706“No es función del gobierno, por sí, lograr su reelección.” (Traducción nuestra. )(1)
Bajo el postulado multidimensional de igualdad in-merso en nuestra Constitución, en interacción con otros derechos fundamentales, principalmente ante el Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, no es válido ni permisible el uso de fon-dos públicos para anuncios y campañas publicitarias pro-pagandistas de carácter político-partidista,(2) sea clara, in-directa, sutil, disimulada, sofisticada o esté entremezclada con actividades informativas legítimas.(3)
“A fin de cuentas, se llaman ‘fondos públicos’ porque pro-vienen de todos los contribuyentes del país y del más am-plio spectrum político. NO SON PRIVATIVOS DE QUIE-NES POLÍTICAMENTE OSTENTAN LAS RIENDAS DEL PAÍS DURANTE DETERMINADO CUATRIENIO.” Noriega v. Hernández Colón, 126 D.P.R. 42, 72 (1990), voto disidente. “Y tras el telón, los fondos públicos van a parar a las ‘agencias de publicidad [que] cuentan con expertos co-nocedores de la conducta humana. Ideas, imágenes, deta-lles visuales y gráficos aparentemente insignificantes pue-den esconder solapadamente un mensaje político. Por lo tanto, no podemos abstraemos de los adelantos de la in-dustria de las comunicaciones y del desarrollo de complejas *707técnicas para encubrir mensajes. P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 388-389 (1988), opinión concurrente.” Noriega v. Hernández Colón, supra, pág. 69.
Los fondos del erario son sagrados; lo manda la Consti-tución y legislación. Así lo entendieron muchos buenos ser-vidores, que décadas atrás nos precedieron en la adminis-tración de la cosa pública. Lamentablemente, en los últimos cuatrienios, la recta y sana administración pública ha sido totalmente confundida con el manejo de lo sectario partidista. Como correctamente concluyó el ilustrado tribunal de instancia (Hon. Arnaldo López Rodríguez, Juez), este mal proceder ha trascendido en las distintas adminis-traciones, ha hecho crisis en los últimos cuatrienios, contro-lados por el P.N.P. y P.P.D.; incluso dentro de la adminis-tración municipal. Ya para el 1990, en Noriega v. Hernández Colón, supra, págs. 68-69, habíamos cuestio-nado esta práctica perjudicial. Dijimos:
... ¿quién le pondrá freno a esa disputa y saturación de anun-cios “públicos”?, ¿quién controlará la sangría presupuestaria?
Esta aterradora visión del futuro, ¿no es más bien típica de una campaña electoral entre partidos de oposición en año elec-cionario? ¿Por qué trasladarla al escenario gubernamental y gravar los fondos públicos al amparo de la cuestionable práctica de “informar” al pueblo?
Recapitulando, este tipo de campaña, impulsada para ga-narse la opinión pública, abre camino a una contienda político-ideológica de mayor envergadura.
La mezcla e interacción de estos dos (2) componentes importantes en nuestra democracia —gobierno y partido mayoritario— ahora alcanzan proporciones inimaginables en el renglón publicitario. Los dos (2) anuncios publicados por el Municipio de San Juan que criticaban al gobierno estatal y que generaron un duelo en virtud de otros anun-cios escritos y en la televisión —por parte del Departa-mento de Salud Central— los cuales atacaban directa-mente al Alcalde de San Juan, Hon. Héctor L. Acevedo; la campaña del logotipo personal difundida por el Alcalde del *708Municipio de Carolina, Hon. José A. Aponte (P.P.D.), y los masivos anuncios publicados por los funcionarios deman-dados del gobierno central, son todos apoyados en el deber que tienen de informar a la ciudadanía sobre la cosa pú-blica y los logros. Alegatos Procurador General, págs. 14 y 21, respectivamente; Alegatos Alcalde Carolina, pág. 27.
Por su parte, el P.N.P. y el Gobernador, Hon. Pedro Ros-selló, la justifican en virtud del énfasis que éste le dio a las ideas vertidas por David Osborne y Ted Gaebler en el libro Reinventing Government, que serviría de guía a la nueva orientación de su gestión gubernamental. Dichos autores "recomiendan que se adopten lemas, metáforas o ‘slogan’ para transmitir los valores primordiales, lograr la excelen-cia y el resultado positivo en todos sus componentes e in-formar al pueblo la política pública del Gobierno”. Alegato del P.N.P. y Gob. Hon. Rosselló en su carácter personal, págs. 8-9.
Esta proposición equivale —usando una frase conoci-da— al infructuoso intento del Baron de Münchhausen de salir del pantano tirando de su propia coleta. Demás está decir que, por bien intencionado que sea, el implantar cua-lesquiera ideas de esos y otros autores no puede subvertir los principios constitucionales y el ordenamiento jurídico que rige en nuestro país. La divulgación y el proselitismo no deben converger girando contra el tesoro del ciudadano. En el ámbito de la información gubernamental, esa “rein-vención del gobierno” es equivocada, dañina, ilegal y con-traviene claros principios constitucionales.
Los funcionarios del gobierno central o municipal en el poder no tienen derecho a usar el dinero público para su reelección; en este sentido, el Estado y la administración de tumo no son sinónimos. Este criterio y rigor jurídicos de juzgar no son nuevos. Desde el voto disidente en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 465 (1980), con-signamos "nuestro deber judicial darle virtualidad y con-*709vertir en realidad el ideal legislativo de igualdad en el debate político”. (Enfasis en el original.) Hace mucho tiempo descubrimos que “[l]a igualdad es ingrediente medular del ideal de justicia que constantemente late en la Consti-tución. Por su naturaleza dinámica es susceptible de ma-nifestarse en diversas dimensiones”. (Enfasis suplido.) P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984). Allí declaramos que el “principio de igualdad electoral es continuo ... [e] intenta disuadir que en determinada época un partido, que controla mayoritariamente los poderes ejecutivo o legisla-tivo, o lo comparta con otro —mediante anuencia o consen-so— ... agrave la situación de los partidos de oposición existentes, o introduzca cambios de cualquier] forma en las leyes y reglas que rigen la contienda electoral en beneficio y ventaja ...”. (Énfasis suplido.) P.R.P. v. E.L.A., supra, págs. 637-638.
Posteriormente, en P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 370 (1988) —injunction presentado por dicho partido político para solicitar que se prohibiera una campaña masiva de anuncios gubernamentales— al remi-tirnos a nuestro disenso en P.P.D. v. Junta Revisora Electoral, supra, pág. 370, sostuvimos que “[a]un cuando la Ley Electoral de Puerto Rico guardara silencio al respecto, sub-sistiría el principio igualitario constitucional de que los desembolsos públicos para fines de propaganda política no son lícitos ni tolerables. Ante reclamos meritorios, los tribunales tienen la facultad inherente para impedir, reivin-dicar y remediar infracciones a ese derecho. Después de todo, ‘[a]l presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. Históricamente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Le-gislativa para lograr paridad económica entre los partidos políticos y los candidatos’. Marrero v. Mun. de Morovis, 115 *710D.P.R. 643, 646 (1984); P.S.P. v. Srio. de Hacienda, supra”. (Énfasis suplido.)(4)
*711Con vista a esta invariable psicodinámica decisoria, no podemos conformarnos con una simple cirugía selectiva. (5) *712La tesis gubernamental de poder anunciar irrestricta-mente “logos, metas y proyecciones”, exige una cura radical. El escalpelo judicial ha de usarse con mano firme para intentar erradicar permanentemente ese mal. La cues-tión reclama remediar el malgasto y cristalizar la justa y auténtica aspiración de todo un pueblo que pide, quiere y merece la mejor, más recta y escrupulosa administración de sus fondos. No debe, pues,, opacarse la trascendencia del asunto principal (“issue”) ante nos. Se trata de millonarios recursos del pueblo que hacen mucha falta y que se desva-necen en la atmósfera de las ondas radiales, televisivas y el papel impreso. Grandes recursos económicos que, so pre-texto de informar, se emplean en proselitismo partidista, en detrimento de hospitales, medicinas, escuelas, libros, viviendas, seguridad pública, mejores salarios, etc.
Adjudicarlos eficaz y justicieramente no es validar ni significa negarle al Gobierno su potestad de comunicarse con la ciudadanía para informarle asuntos de interés pú-blico legítimos. Sin embargo, enfatizamos que no cabe ha-blar aquí de un derecho constitucional gubernamental a la libre expresión. Decir que el Gobierno tiene “derecho” a expresarse es meramente reconocer que necesita poder co-municarse con los ciudadanos para dar a conocer las leyes y los reglamentos que aprueba, anunciar subastas, convo-car a audiencias públicas y brindar otras informaciones de legítimo interés público. No debe confundirse con el dere-*713cho de los ciudadanos a exigir información en manos del Gobierno; en tal situación hablamos propiamente de una obligación gubernamental a informar, esto es, el derecho de acceso del ciudadano a información oficial. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982);(6) Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986).
Ahora bien, esta facultad gubernamental tiene límites. No es carta blanca para un desenfrenado e irrazonable des-embolso de fondos públicos en anuncios. De lo contrario, entramos en una forma de democracia degenerada o dema-gógica en que el diálogo natural y legítimo entre gobernan-tes y gobernados se convierte en un simple monólogo de los primeros. Surge así la partidocracia que hemos denun-ciado en el pasado,(7) en que el epicentro gubernativo se entremezcla con el partido en el poder y su dialéctica in-terna(8) claro está, mientras “más organizado, más oligár-quico, y cuanto más oligárquico, más arbitrario”. P.L. Zar-peti, Democracia y poder de los partidos — El nuevo régimenpPolítico, Madrid, Ed. Iberoamericana, 1970, pág. III.
La cuestión medular —presente en estos recursos— es identificar cuáles son los límites constitucionales y estatu-tarios de los anuncios gubernamentales sufragados con *714fondos públicos estatales y municipales. En esa tarea es menester repasar los fundamentos de la prohibición constitucional.
II

Carácter y alcance de la prohibición; Ley Electoral de Puerto Rico

En nuestra democracia, la legitimidad del Gobierno de-pende del consentimiento de los ciudadanos, esto es, “la voluntad del pueblo es la fuente del poder público ...”. (En-fasis suplido.) Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251. Damos este consentimiento mediante elecciones imparciales y justas. Confiamos que cada elector votará libremente según sus preferencias con arreglo a su conciencia. Por lo tanto, nuestra Constitución manda que “[l]as leyes garanticen] la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y se-creto, y protejan] al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Art. II, Sec. 2, Const. E.L.A., supra, pág. 261.
Para que la democracia triunfe y alcance su más alto potencial es menester que los ciudadanos puedan conside-rar y deliberar todas sus opciones en un espíritu de liber-tad de conciencia.(9) Se atenta contra sus cimientos, cada vez que el Gobierno intenta socavar la capacidad ciuda-dana de votar libremente, sin coacción ni manipulación, usando recursos gubernamentales para favorecer un par-tido y sus candidatos.(10)
*715La veda sobre gastos de difusión pública del Gobierno establecida en el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, sólo es una prohibición y limi-tación estatutarias impuesta a los gastos gubernamentales de publicidad. (11) Excepto por las disposiciones del Fondo Electoral, vale aclarar que la Ley Electoral de Puerto Rico prohíbe siempre el uso de fondos públicos para pagar anun-cios político-partidistas. El Art. 3.011 (16 L.P.R.A. see. 3111) proscribe el uso de propiedad mueble o inmueble del Gobierno en cualquier campaña política, dentro ó fuera de un año eleccionario. Y el Art. 8.010 (16 L.P.R.A. sec. 3360) tipifica como delito grave, en todo momento, el uso de fon-dos públicos para propósitos político-partidistas.
El Art. 8.001 de la Ley Electoral de Puerto Rico, supra, simplemente establece un procedimiento especial para años electorales, cuando es inminente el peligro del malgasto. El esquema estatutario presume vedado todo anuncio gubernamental, a menos que sea expresamente requerido por ley, sea de urgencia o emergencia, y la Comi-sión Estatal de Elecciones autorice difundirlo como infor-mación de interés público. No significa que nuestra Consti-tución queda eclipsada o entra en estado de hibernación;(12) todo lo contrario, como veremos, a la luz de nuestro orde-*716namiento prevaleciente, prohíbe siempre el desembolso de fondos públicos para fines partidistas y, además, impone limitaciones en el campo de la publicidad y los anuncios legítimos gubernamentales.
La existencia de una legislación y reglamentación electoral específica para gastos de difusión no le resta virtua-lidad a la prohibición general, subyacente en la Constitu-ción, que prohíbe el empleo de fondos públicos y de propiedad gubernamental en campañas político-partidistas. El Art. 8.001 de la Ley Electoral de Puerto Rico, supra, en este sentido, es una nueva versión legisla-tiva al esquema reglamentario clásico para funcionar en época eleccionaria(13) no un principio de igual jerarquía. *717La función de veda del Art. 8.001, supra, es principalmente un mecanismo procesal: establece una presunción de ilega-lidad al requerir autorización previa a la publicación. “[L]a premisa del estatuto es que un anuncio no autorizado re-presenta una propaganda político partidista en favor del partido político que gobierna los destinos del país en deter-minado momento.” P.P.D. v. Junta Revisora Electoral, supra, pág. 472. En contraste, la prohibición general del Art. 3.011 de la Ley Electoral de Puerto Rico, supra, es la norma sustantiva que se encuentra libre de presunción, por lo que corresponde el peso de la prueba al objetante o promovente.
La lógica integral del esquema estatutario es de fácil comprensión. Lejos de ser una licencia al desenfrenado desembolso de fondos públicos para campañas de publici-dad político-partidistas, la Ley Electoral de Puerto Rico siempre las prohíbe. De ordinario, sería suficiente referir-nos a ella para resolver las controversias jurídicas ante nos. No obstante, en vista de que la prohibición estatutaria a este tipo de anuncios tiene su génesis y su razón de ser en principios constitucionales de mayor envergadura, es imperativo penetrar sus raíces para demostrar que la Constitución es portaestandarte de una prohibición de rango superior y anterior a la veda estatutaria.
h-1 i — I

Naturaleza y fundamentos de la prohibición constitucional

No es nuevo el temor de que el proceso democrático sea subvertido. Todo lo contrario, la preocupación de que el dinero o el poder corrompan (o aparenten corromper) el pro-ceso electoral, ha sido la motivación principal de la legisla-ción de reforma electoral. 4 Rotunda and Nowak, Treatise *718on Constitutional Law Sec. 20.50 (1992). Para garantizar unas elecciones imparciales y neutrales, “a la par que evi-tar contribuciones cuantiosas e irrestrictas que pudieran comprometer el curso ultérior del gobierno en orden a in-fluencias indebidas o favoritismos por razón de tales apor-taciones” —P.N.P. v. Tribunal Electoral, supra, pág. 751— la Asamblea Legislativa adoptó unas medidas que limitan cuánto dinero cada ciudadano o grupo de ciudadanos puede contribuir a las campañas políticas de candidatos para puestos gubernamentales. Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq.
Irónicamente, el monopolio que tiene el Gobierno sobre el uso de la fuerza como factor coercitivo, junto a sus in-mensos recursos económicos, lo hacen propenso a la arbi-trariedad y lo dotan de unos poderes de persuasión y coac-ción que podrían convertirle en la peor amenaza a la legitimidad de nuestra democracia. Para que funcione la democracia no es suficiente limitar el control que puedan tener los intereses económicos sobre las elecciones. Es im-perativo impedir que un grupo de ciudadanos utilice los recursos del Estado para propaganda, máxime cuando son los mismos incumbentes que mediante ese abuso intentan permanecer en el poder. (14) “Lo contrario atentaría contra *719el principio supremo que insufla vida a la misma Constitu-ción, esto es, recoger la voluntad del Soberano, que no es otro que el Pueblo.” Berríos Martínez v. Gobernador II, 137 D.P.R. 195, 267 (1994), opinión disidente.(15)
Las comunicaciones y propaganda gubernamental, es-pecialmente aquellas que gozan de un carácter fundamen-talmente político-partidista, adolecen de varios defectos constitucionales. Primero, al publicar anuncios partidistas, el Gobierno viola la jerarquía de poder político establecido en nuestra Constitución. Preámbulo, supra; Art. I, Sec. 2 y Art. II, Sec. 2, Const. E.L.A., supra. Nos encontramos ante un intento gubernamental de subvertir esta jerarquía, esto es, tornarla al revés; el pueblo, aunque soberano, tiene ante sí al Gobierno tratando de controlar y manipularlo. Se-gundo, se apunta el efecto nocivo que puede tener la propaganda del Gobierno sobre la libertad de expresión de los ciudadanos; el “libre mercado de ideas”, y la libertad de asociación.(16)
Las “[l]eyes o programas que operan para restringir la libre expresión de un individuo no son la única amenaza para el sistema de libertad de la palabra. Programas gu-bernamentales que diseminan información o ayudan a di*720seminadores privados, también crean una amenaza para ese sistema.” R.D. Kamenshine, The First Amendment’s Implied Political Establishment Clause, 67 Cal. L. Rev. 1104, 1106 (1979). El problema es complejo y multifacético aun fuera del contexto específico político partidista.(17)
Advertimos, pues, que mediante el uso de propaganda, el Gobierno puede manipular sutilmente la opinión pública “para prescribir lo que será ortodoxo”; quizás más efectiva-mente que la censura directa. Este peligro alcanza su mayor magnitud cuando los funcionarios gubernamentales utilizan los poderes de comunicación y fondos del Gobierno para adelantar una agenda político-partidista. En campa-ñas publicitarias masivas, como la de estos casos, estamos ante una burda distorsión de lo que se supone sea la comu-nicación Gobierno-ciudadano. La información guberna-mental acapara y satura el mercado de ideas; es decir, los anuncios y comunicaciones gubernamentales son tan exten-sos e intensos que tienden a ahogar las expresiones de otros partidos políticos, entidades ciudadanas e individuos. (18)
La participación del Gobierno y sus funcionarios incum-bentes en el débate político, en cuanto persiguen mante-nerse y crear una nueva “opinión pública”, ataca directa-mente aquella autonomía de conciencia y pensamiento de los ciudadanos en la cual descansa la justificación de los *721derechos de libertad de expresión y de sufragio. iQué otro objetivo tiene la propaganda sino la manipulación de la opinión?(19) El extender al pueblo las consignas y los lemas partidistas del gobernante de turno en la propaganda gu-bernamental, ¿no es un instrumento para moldear, formar, canalizar y dirigir la opinión ciudadana hacia un eventual triunfo electoral?(20)
Hay evidencia indicativa de que las personas de pensa-miento independiente y crítico, tienden generalmente a re-sistir estos intentos de manipulación. Sin embargo, esa tendencia no es garantía suficiente para anular sus efectos *722nocivos.(21) En todo caso, e independientemente de cuán efectivos sean los anuncios político-partidistas en general, es incontrovertible que todos son publicados con la inten-ción de influenciar la opinión pública para favorecer un lado u otro.(22) Lógicamente, ningún partido político incu-rriría en gastos millonarios de publicidad de no creer que generan un efecto concreto y favorable a su causa. Mien-tras la publicación de anuncios políticos por los partidos y otras entidades privadás es ejemplo positivo de la libertad de expresión, su publicación por el Gobierno es anatema a esa misma libertad,(23)
Esta distinción fundamental nos lleva al tercer defecto constitucional del desembolso de fondos públicos para la publicación de anuncios político-partidistas: una lesión al postulado de igualdad económica entre los partidos políticos. Marrero v. Mun. de Morovis, supra, pág. 646; P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980).
Por analogía, siguiendo el análisis en A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294 (1991), es evidente que al recibir un partido o un alcalde los beneficios de una campaña publi-citaria costeada con fondos públicos, se enriquecen, en la medida en que no tuvieron que incurrir en esos gastos. Allí dijimos: “[l]a cuestión no es nueva. Un comentarista espe-cíficamente nos ilustra así: ‘[t]ambién puede constituir el enriquecimiento en un ahorro de gastos, supuesto distinto *723de recibir un incremento patrimonial, como cuando se em-plea sin derecho la actividad profesional ajena evitándose desembolsos por parte del que lo utiliza, siempre que la ventaja obtenida sea valuable en una suma de dinero’. (Én-fasis nuestro.) J. Santos Briz, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXIV, pág. 33.” (Énfasis en el original.) íd., pág. 298.
Aclarado este extremo, rechazamos el argumento de que los partidos o candidatos de oposición no sufren daño al-guno cuando el Gobierno central o municipal incurre en propaganda partidista con fondos públicos, bajo la tesis de que, en el pasado, esos excesos han sido contraproducentes y cruciales para una derrota en las urnas. Hace tiempo reconocimos que, además de la solvencia económica de los partidos, en el desenlace final electoral “entran enjuego un sinnúmero de factores tales como naturaleza de las contro-versias, organización, liderazgo, destreza, prestigio, control y extensión de información y publicidad P.N.P. v. Tribunal Electoral, supra, pág. 751.
“Teóricamente, el proceso político puede contrarrestar el abuso del incumbente pues el opositor puede convertir el acto inconstitucional en una gran controversia de campaña. Se espera que los electores disgustados rehúsen elegir incumbentes que han malusado sus cargos para ayu-darse en sus aspiraciones de reelección. Sin embargo, la noción de que esa reacción pueda ocurrir asume que ha-brán más electores influenciados por las denuncias de im-propiedad que influenciados por las prácticas ilegales tales como anuncios pagados con fondos públicos y empleados en campaña. ... En síntesis, no es apropiado tolerar prácticas inconstitucionales, que frustran el proceso democrático bajo la expectativa de que en algún momento el proceso político electoral puede lograr cancelar los efectos de esa violación.” (Traducción nuestra.) Chemerinsky, supra, págs. 778-779.
*724Cabe distinguir las asignaciones y la facultad legisla-tiva en el empleo discrecional —equivocado o no— de los fondos públicos por la administración de turno, digamos, invertir excesivamente en vías públicas y poco o nada en hospitales públicos. Se trata de una cuestión discrecional de prioridades, cuya sabiduría en ausencia de un reclamo constitucional justiciable, quedaría fuera del alcance de los tribunales y su remedio correspondería a las urnas por ser un asunto prima facie dentro del ámbito político-electoral; a lo sumo estaríamos ante una mala distribución de fondos públicos.
Distinto de esa mala inversión y distribución, estos ca-sos versan sobre un gasto ilícito del tesoro público para mejorar la imagen de los incumbentes del partido de turno (central y municipal). Además de reflejar una mala admi-nistración de esos dineros, per se constituye una práctica ilegal e inconstitucional, que independiente pueda generar unos resultados electorales negativos, es justiciable y puede remediarse judicialmente.
El argumento, sin embargo, nos permite adentrarnos en el cuarto y principal defecto constitucional: los anuncios partidistas violan la prohibición de usar fondos públicos para fines no públicos. El efecto claro de estas infracciones es el derroche del tesoro público, en detrimento de los par-tidos de oposición y todo ciudadano; y de que se beneficie políticamente al partido que gobierna, los funcionarios in-cumbentes y, por añadidura, el lucro de las agencias de publicidad y demás medios de difusión.
La interrogante principal consiste en determinar cuáles fines son públicos y legítimos. El concepto “fin público” se define mediante referencia a otras disposiciones que a con-tinuación veremos en la misma Constitución. En particular, cuando un desembolso gubernamental lesiona los valo-res encarnados en la libertad de expresión y en el derecho al voto, el desembolso no responde a un fin público y, por ende, es ilegal. Según expuesto, nuestra Constitución con-*725tiene varias disposiciones dirigidas a garantizar que el pro-ceso de deliberación democrático permanezca libre, y no discriminatorio. Una de las funciones principales de la li-bertad de expresión es fortalecer el debate de ideas políti-cas entre los ciudadanos, pues no puede haber consenti-miento democrático cuando no se pueden expresar opiniones contrarias, disidentes y heterodoxas. Igual-mente, al establecer el derecho al voto, la See. 2 del Art. II, Const. E.L.A., supra, lo entrelaza con su propósito ulterior de garantizar la expresión libre de la voluntad ciudadana. Finalmente, la libertad de asociación integra estos dos (2) derechos al preservar un espacio en el cual los ciudadanos puedan congregarse en organizaciones con el fin de unir sus voces y expresar sus preferencias políticas.
Sin embargo, es la combinación de estas dos (2) seccio-nes con la See. 9 del Art. IV, Const. E.L.A., supra, lo que verdaderamente permite poner en vigor la política pública fundamental que las inspira. Mientras la libertad de expre-sión impide que el Gobierno directamente obligue a callar aquellas voces con las cuales discrepa, la prohibición al uso de fondos públicos opera de forma complementaria para negar al Gobierno la posibilidad de añadir su estentórea voz a la conversación política y así ahogar otras voces. (24) Por otro lado, el principio de igualdad económica entre los partidos políticos,(25) combinado con la prohibición de uso de fondos públicos para fines no públicos, provee un reme-dio tangible a las violaciones del primero. Es decir, desde un punto de vista práctico, sería muy difícil calcular los daños sufridos como consecuencia de una campaña políti-co-partidista inconstitucional, pero una violación al Art. *726VI, Sec. 9, Const. E.L.A., supra, entre otras formas, se re-media al decretar la nulidad del pago y ordenar la restitu-ción al erario del dinero desembolsado, cantidad fácil de calcular.
IV

Esquemas estatutarios limitativos a la facultad guberna-mental en anuncios; criterios de legalidad en desembolsos de fondos

Dentro de la concepción más amplia del denominado fin público —consustancial con los principios constitucionales expuestos y, según veremos, a tono con la intención legis-lativa plasmada en las leyes vigentes que regulan los anuncios y su contabilidad— cabe preguntarse si es lícito y legal que un gobierno de turno, central o municipal, pueda anunciar sus alegados "logros, metas y proyecciones” con fondos públicos.
La cultura política —más bien canibalismo tribal en nuestro país— en especial en tiempos recientes, ha sido que el aspirante, en su campaña preeleccionaria, somete y promete ciertos programas de gobierno que luego en su incumbencia ostenta haber logrado o intenta posterior-mente cumplir. La experiencia demuestra que no siempre se materializan todas las promesas de campaña. Aún así, en su afán de ser reelecto y mantenerse activo en la posi-ción dentro de las filas de su partido, el aspirante opta por anunciar sus logros usando fondos públicos como medio de garantizar su reelección.
En su sustrato, anunciar alegados logros (“compromisos cumplidos”), otras metas y proyectos, no es otra cosa que iniciar y llevar una campaña de reelección antes del pe-ríodo preeleccionario en que se activa expresamente la veda electoral. Es enmascarar el proselitismo y utilizar im-permisiblemente los fondos públicos para fines privados: reelección del incumbente y retención del poder del partido *727político. Semejante práctica debe suspenderse para siempre.
En esa función remedial —distinto de como se ha argu-mentado por las partes— no estamos ante un vacío estatu-tario que nos impida adjudicar en recta juridicidad o dejar de formular criterios básicos controlantes a la facultad gu-bernamental de informar legítimamente a la ciudadanía. Como dijimos, no es absoluta ni ilimitada. De entrada, me-rece destacarse la Ley Núm. 141 de 29 de abril de 1949, según enmendada por la Ley Núm. 52 de 6 de agosto de 1994 (3 L.P.R.A. sees. 946-947).
De su breve pero enjundiosa exposición de motivos surge la innegable importancia que la Asamblea Legisla-tiva atribuyó a "los medios de comunicación, en nuestro sistema de vida democrático”. Exposición de Motivos de la Ley Núm. 52, supra, 1994 Leyes de Puerto Rico 279. Tam-bién, de la necesidad de mantener a la ciudadanía adecua-damente informada de todos los acontecimientos relaciona-dos con el pueblo, asegurar los intereses de la sociedad y, sobre todo, de mantener “un control sobre la información y servicios transmitidos al público”. Id., pág. 280.
A tal efecto, el año pasado la Legislatura actualizó la Ley Núm. 141, supra, a las exigencias del mundo contem-poráneo, extendió y autorizó la publicación de anuncios gu-bernamentales en la televisión e impuso unos límites; todo con el propósito de asegurar al pueblo su fuente, el control de la información transmitida y, simultáneamente, brin-darle “una información completa y veraz”. (Enfasis suplido.) Por su pertinencia en la solución de estos recur-sos, analicémosla.
Primero, la Ley Núm. 52, supra, tiene una amplia cobertura. Dispuso que abarcaría “departamento, nego-ciado, división, junta, comisión, administración, oficina in-dependiente, municipios o el gobierno de la Capital, auto-ridades y corporaciones públicas y cualquier otra instrumentalidad del Gobierno de Puerto Rico”. Art. 1 (3 *728L.P.R.A. sec. 947). Por ende, no excluye al Primer Ejecutivo. Segundo, se extiende a todo anuncio que se pu-blique dentro de la demarcación territorial de Puerto Rico. Tercero, contiene dos (2) excepciones: (1) fundada en el “mejor interés público” ante lo cual se autoriza la publica-ción en Estados Unidos y otros países, y (2) respecto a “la publicación de avisos por la Compañía de Turismo, la Ad-ministración de Fomento Económico y las corporaciones públicas, en revistas, folletos y otras publicaciones especia-lizadas que circulan principalmente en Puerto Rico o a turistas”. (Énfasis suplido.) 3 L.P.R.A. see. 946. Cuarto, aplica a la publicación de todas “notificaciones, citaciones, edictos, subastas y demás anuncios a través de la radio, televisión, diarios y revistas en Puerto Rico ...”. (Énfasis suplido.) 3 L.P.R.A. sec. 946(a). Ello implica que la forma material o el medio en que se publique, divulgue, imprima y circule —periódico, radio, televisión, folleto, revista, ca-tálogo u hoja suelta, sea vía personal— no desvirtúa su carácter de publicación gubernamental sujeta a la ley. Quinto, los gastos publicitarios que generen todos estos anuncios estarán restringidos, y serán “exclusivamente con cargo a las partidas y asignaciones” (3 L.P.R.A. see. 946(a)) presupuestadas para tal fin. Sexto, “[l]as notifica-ciones, citaciones, edictos y subastas deberán ser publica-dos en periódicos de circulación general en Puerto Rico”. (Énfasis suplido.) 3 L.P.R.A. sec. 946(o). Séptimo, “[djichas publicaciones deberán identificar claramente la agencia gubernamental que promulgan los mismos, excepto en anuncios sobre maltrato de menores, violencia doméstica y crimen en que el medio de comunicación sufrague por lo menos el setenta y cinco (75%) del costo de la difusión del anuncio”. 3 L.P.R.A. sec. 946(a). Y octavo, en “anuncios re-lacionados con trámites administrativos, como subastas, avisos y edictos, se prohíbe el uso de fotografías de los Jefes de agencia y funcionarios .... 3 L.P.R.A. sec. 946(a). Por excepción, el Gobernador o su delegado pueden autorizar *729“la presentación de una figura para enviar [a la ciudadanía un mensaje] de control, calma o continuidad de servicios”. (Énfasis suplido.) 3 L.P.R.A. sec. 946(a).
En el contexto de esta ley, la palabra figura crea cierta confusión. Significa "cosa que es signo o símbolo de otra”. Casares, Diccionario Enciclopédico de Derecho Usual, op. cit, T. VII, pág. 390. Signo es una cosa que por naturaleza o por convenio evoca el entendimiento de otra. íd., pág. 769. Por símbolo se entiende, objeto, animal u otra cosa que se tiene como tipo para representar un concepto moral o intelectual, por alguna semejanza o correspondencia. Id., pág. 771. Interpretamos que la Asamblea Legislativa quiso decir que el Gobernador podía delegar y autorizar “la pre-sentación de una [persona de renombre] para, [en su sustitución], enviar un mensaje a la ciudadanía de control, calma o continuidad de los servicios”.
Es innegable que esta Ley Núm. 52, supra, impone diá-fanamente unos límites y controles aplicables a cualquier aviso o campaña publicitaria gubernamental y pone de ma-nifiesto una clara política legislativa restrictiva de sana administración pública en el desembolso de fondos públicos para anuncios. Más importante aún, es una prohibición expresa a que los funcionarios del gobierno central y municipal y demás jefes de agencia publiquen sus fotografías. Advertimos que la ley sólo permite la figura del Goberna-dor o su representante delegado para situaciones que con-figuran emergencia y urgencias, a saber, comunicarle a la ciudadanía mensajes “de control, calma o continuidad de servicios”. 3 L.P.R.A. sec. 946(a).
La veda de fotografías de funcionarios y jefes de agen-cias revela una inequívoca intención legislativa de que nin-gún anuncio pueda usarse con fines egocentristas o propagandistas. La fotografía o retrato de un funcionario público es la representación visual más exacta de la ima-gen de su persona; pero, ¿qué del anuncio cuyo tamaño, arte, colores, nombre de la agencia o instrumentalidad *730anunciante —aún sin el retrato del funcionario— es de con-tenido exaltador (logros, planes, proyectos y metas)? ¿Qué del uso de consignas, lemas, símbolos o logotipos que tam-bién así identifican y relacionan al funcionario ejecutivo o municipal? ¿Podemos seriamente negar que en mayor o menor grado tienen igual propósito y equivalencia funcio-nal propagandista? Ciertamente, es razonable concluir que esta prohibición cubre los anuncios de logros, metas y pro-yecciones, cuyo propósito y contenido intrínsecamente tienda, a través de la entidad gubernamental, a realzar delante del pueblo la imagen del funcionario que la dirige.
La aplicación de la Ley Núm. 52, supra, no significa una asepsia absoluta del ingrediente partidista en la gestión y descargo de la función oficial pública por el Primer Ejecu-tivo y otros funcionarios gubernamentales o municipales. “Bajo nuestro sistema constitucional, algunas formas de partidismo oficial son tolerables.” (Traducción nuestra.) Ziegler, op. cit, pág. 584. Nos referimos a la exposición pú-blica natural de ciertos funcionarios —Primer Ejecutivo, secretarios de gabinete, directores de agencias y corpora-ciones públicas, miembros de la Asamblea Legislativa, al-caldes y otros— en los medios de divulgación, incluso en avisos y actividades oficiales. Así, cuando el Primer Ejecu-tivo habla al país, rinde a la Asamblea Legislativa su men-saje anual —o aquellos otros que estime necesarios— pu-blica un escrito o informe, recibe en su persona, los beneficios directos, indirectos e incidentales de esa gestión pública. Lo mismo ocurre cuando inaugura una carretera, hospital, escuela, edificio o parque público, pronuncia dis-cursos en conferencias, seminarios, etc. Igual exposición y beneficios obtienen los funcionarios que suscriben convoca-torias y audiencias a vistas públicas, edictos de subasta, etc.
Se trata de la obra de gobierno que genera de manera natural la más efectiva y positiva publicidad. Si ésta res-ponde y coincide con promesas previas de campaña partí-*731dista cumplidas y convertidas en obras y programas guber-namentales oficiales, el prestigio e imagen del funcionario alcanza su máxima exposición en forma legítima. Clara-mente, los gastos y desembolsos necesarios y prudentes de fondos públicos relativos a esos actos, eventos, actividades y anuncios oficiales —desprovistos de características polí-tico-partidistas— no pueden clasificarse como ilegales por el hecho de que realcen la imagen del Gobernador o esos funcionarios, y colateral e incidentalmente redunden en una ventaja político-partidista.
Ahora bien, la relación bilateral gobierno-ciudadano amerita una protección íntegra. ¿Qué hay de los anuncios gubernamentales incompletos o no veraces? Desde la pers-pectiva ética y lógica, la verdad es valor moral indiscutible, cuya exigencia no admite excepción gubernamental. Sería un contrasentido que el Gobierno pudiera publicar anun-cios engañosos.(26)
Según indicado, en la Ley Núm. 52, supra, la Asamblea Legislativa dejó fiel constancia de su intención de que los anuncios fueran completos y veraces. Completo significa que su contenido es cabal, íntegro, con todas las cualidades y los requisitos del elemento de veracidad. En la relación bilateral que genera toda comunicación gobierno-ciuda-dano, un anuncio veraz simplemente significa que no sea falso o, como corrientemente se dice, que no sea una men-tira o engaño. En sus dos (2) vertientes conlleva, activa-mente, el deber del anunciante de decir la verdad y, pasi-vamente, el derecho ciudadano a que siempre se le diga la verdad. No cumple estos requisitos ningún anuncio falso o cuya expresión externa dé un sentido o alcance distinto del *732natural y obvio, o sea incompleto, o deje fuera alguna frase, o que se le pueda atribuir un significado extraño. Tampoco aquel que sólo presenta parcialmente la verdad o para es-conderla, emplea palabras de doble sentido.
Lo verdadero tiene atributos de real, exacto, sincero, au-téntico, etc. Como juicio o proposición, no puede negarse su racionalidad. (27) La verdad es omnicomprensiva porque conduce a la objetividad, esto es, “la actitud crítica impar-cial que se apoya en datos y situaciones reales, despojada de prejuicios y apartada de intereses, para concluir sobre hechos o conductas”. M. Osorio, Diccionario de Ciencias Jurídicas, Políticas y Sociales, Argentina, Ed. Claridad, 1984, pág. 495.
Sabemos que la comunicación de hechos o noticias no se da siempre en un estado químicamente puro. Cabe, pues, la información gubernamental no partidista unida a la crítica u opinión, perfectamente diferenciables de la información. No postulamos una exactitud matemática ni una infabili-dad crítica de los acontecimientos públicos y gubernamentales. Sin embargo, aspiramos a su máxima aproximación. No cumple el requisito legislativo de infor-mación gubernamental veraz, aquella carente de objetivi-dad o neutralidad, que altera la realidad. Lo importante es que la opinión sobre unos hechos objetos del aviso guberna-mental deje intactos los hechos.
En nuestra democracia, ningún funcionario del Go-bierno puede reclamar el monopolio de la verdad; menos, *733abroquelarse la facultad de mentir al pueblo. No sólo es impermisible la información gubernamental falsa, sino aquella carente de sustancia, artificiosa o hueca; no puede ser esotérica e incomprensible para su destinatario, el ciu-dadano corriente. El anuncio gubernamental ha de evitar el error, la inexactitud o la obscuridad, características que sólo alientan y promueven interpretaciones contradictorias y que provocan un duelo o una escalada sucesiva de anun-cios, aclaraciones, réplicas y, por ende, mayores gastos. Es objetivo el anuncio que presenta los hechos en un contexto fiel y completo, sin omitir lo que debe ser dicho para que sea exacto; aquel que supera el contenido parcialmente inexacto o aglutinado de fragmentos de verdad con girones de falsedad. En fin, el anuncio gubernamental válido es aquel que respeta la verdad; como presupuesto legislativo de vida social repudia la mentira, rechaza el error, se aleja de la fragmentación, evita la omisión y aborrece la despro-porción, el sensacionalismo y la exageración.
Además de la Ley Núm. 52, supra, complementa y en-tronca nuestro análisis jurídico decisorio la Ley de Conta-bilidad del Gobierno de Puerto Rico, Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. see. 283 et seq.), y varios prin-cipios elementales de contabilidad aplicables a la recta ad-ministración de los fondos públicos puertorriqueños. Sa-bido es que la “contabilidad reconoce y acepta los conceptos legales y éticos de la sociedad sobre la propiedad y los de-rechos como estándares para determinar el balance equi-tativo entre los distintos intereses de una organización. La contabilidad mira su medio ambiente para ver los estánda-res en cuanto a qué derechos protege la sociedad, qué va-lores reconoce la sociedad y qué entiende la sociedad que es justo y equitativo”. (Traducción nuestra.) Kieso y We-ygandt, Intermediate Accounting, 6ta ed., 1989, págs. 3-4. También “acepta que vivimos en un mundo de escasos recursos. Dado este hecho, tratamos de conservarlos, de utilizarlos eficientemente e identificar y alentar a aquellos *734que pueden utilizarlos, de manera efectiva. A través de un uso eficiente de los recursos, el nivel de vida mejora. La contabilidad juega un papel importantísimo en obtener un mejor nivel de vida porque ayuda a identificar quienes usan los recursos eficiente o ineficientemente”. (Traducción nuestra.) Kieso y Weygandt, op. cit., pág. 3.
Estos principios de máxima economía y óptima utiliza-ción de los recursos es política pública, encarnada en la referida Ley de Contabilidad del Gobierno de Puerto Rico. La misma Asamblea Legislativa ordenó que los gastos de gobierno —que incluyen, naturalmente, anuncios y los de-más renglones de la publicidad gubernamental— “se ha-gan dentro de un marco de utilidad y austeridad”.(28) (En-fasis suplido.) 3 L.P.R.A. sec. 283a(g).
Para implantar y lograr esa austeridad, esta ley de con-tabilidad impone a todo funcionario el deber de evitar gas-tos “extravagantes, excesivos e innecesarios”. Extravagante, significa “gasto fuera de orden y de lo común, contra razón, ley o costumbre, que no se ajusta a las normas de utilidad y austeridad del momento”. Por excesivo se entiende, pagar por cotizaciones mayores que las normales en el mercado o no adquirir productos sustitutos más baratos e igualmente durables, con el mismo resultado. Innecesarios, son los gas-tos no indispensables o no necesarios para que la depen-dencia o entidad corporativa desempeñe las funciones en-comendadas por ley. 3 L.P.R.A. sec. 283h(i).
Finalmente, como regla de hermenéutica legislativa, ante la falta de claridad en la propia Ley de Contabilidad del Gobierno de Puerto Rico, la Asamblea Legislativa or-dena considerar “los principios, prácticas y teorías de con-tabilidad generalmente aceptados en el momento de tomar *735la decisión”. 3 L.P.R.A. sec. 2831. Demás está decir que “[l]os contadores utilizan los principios de contabilidad ge-neralmente aceptados para preparar estados financieros que presenten de manera imparcial, justa, clara y com-pleta la situación económica sobre la existencia y operación de la entidad”. (Traducción nuestra.) Kieso and Weygandt, op. cit, pág. 6.
Es evidente, pues, que desde 1974 la Asamblea Legisla-tiva estableció permanentemente el principio de austeridad en los gastos con fondos públicos y que éstos están sujetos al criterio de razonabilidad (no extravagantes, excesivos o innecesarios). En consecuencia, la legalidad de todo anun-cio gubernamental también está sujeta a estos criterios le-gislativos; cualquier otra conclusión atentaría contra los principios más básicos de sana administración y contabili-dad públicas.
Aparte de aquellos avisos y anuncios requeridos por ley, el concepto de divulgación legítima está imbricado al de información de interés público, satisfactoriamente definido como “[t]oda divulgación que afecte en forma significativa los derechos, las obligaciones, o el bienestar de la ciudada-nía en general, en el ámbito de responsabilidad de cada agencia del gobierno, según sus deberes y funciones y que por ser vital e indispensable se requiere que la ciudadanía advenga en conocimiento de la información propuesta”. Re-glamento de Gastos de Difusión Pública del Gobierno, See. 1.4(5).
Dentro del concepto de la divulgación legítima que la buena administración gubernamental requiere, una cosa es el anuncio público sobrio y suficiente, y otra, muy dis-tinta, el bombardeo publicitario. Esto último incide cuando lo primero se repite en los medios excesivamente. El ali-mento es indispensable y saludable en proporción y me-dida, pero se torna en veneno cuando se le abusa; la gula siempre ha sido aborrecida por la sociedad, y ha merecido también el rechazo biblico-morál.
*736En este sentido, además de los controles de formato y de contenido de la Ley Núm. 52, supra —veraz, completo y objetivo (no político-partidista)— uno de los factores prin-cipales sujeto al eventual escrutinio judicial en la determi-nación de si anuncios subsidiados con fondos públicos cum-plen con el criterio de razonabilidad (no extravagantes, ni excesivos o innecesarios) expuesto en la Ley de Contabili-dad del Gobierno de Puerto Rico, es el número de veces que se publican en los periódicos, revistas y folletos o se trans-miten por la radio, televisión y cines. Nuestro ordena-miento, en diversas leyes y reglas, provee ciertos paráme-tros que sirven de ayuda y guía. Nos referimos a aquellas disposiciones que establecen el esquema procesal a través del cual se le brinda a la ciudadanía información guberna-mental y de otra naturaleza consustancial con los princi-pios constitucionales —régimen de legalidad y debido pro-ceso de ley— en que se basan numerosas leyes civiles y penales. Al igual que sucede en los anuncios, el objetivo es precisamente informar las leyes, ordenanzas y normas que rigen la conducta social de un pueblo, convocar la ciudada-nía a eventos electorales, notificar proclamas, avisos de su-basta, edictos, avisar sobre vistas públicas referentes a propuestas de cambio en áreas tales como zonificación, im-pacto ambiental, avisar de situaciones de interés general del tránsito, programas sociales, ayuda de emergencia y otras análogas.(29)
*737De estas instancias aflora, como premisa subyacente, que para el Gobierno informar debida y satisfactoriamente a la ciudadanía de las leyes que viene obligada a acatar, convocarla válidamente para vistas públicas de asuntos de interés público o someterla a la jurisdicción y coacción civil y penal de los tribunales (anuncios, avisos o edictos), son suficientes las publicaciones que oscilan desde una (1) a cuatro (4) veces en uno (1) o dos (2) periódicos de circula-ción general. En términos de configurar una norma aplica-ble a los recursos ante nos sobre la gestión lícita del Go-bierno de mantener informada a la ciudadanía de los asuntos públicos no político-partidistas, estas instancias aportan una idea de mínimo y máximo indispensables so-bre las veces que debe publicarse un anuncio. Como regla general, salvo emergencias, podemos concluir que rebasan el criterio de razonabilidad el desembolso de fondos públi-cos para pagar anuncios legítimos que, sin justa causa, se publican más de dos (2) veces en dos (2) periódicos de cir-culación general.
La razón es obvia. Estos parámetros legislativos de divulgación por muchas décadas han merecido el aval del debido proceso de ley exigido en nuestra Constitución. ¿Cómo entonces justificar que lo que es bueno y suficiente en el trámite y proceso judicial —donde está en juego la pro-piedad y hasta la libertad del individuo— no lo sea en esa otra dimensión pública gubernamental, que también persi-gue informar a la ciudadanía? Repetimos, aquí nos referi-mos al número de publicaciones, no a las restricciones en *738cuanto a su contenido y formato que hemos examinado bajo la Ley Núm. 52, supra. Según hemos expuesto, nadie seriamente puede argumentar que la propaganda política partidista —sea aislada o masiva— puede ser financiada por el erario más allá de la partida igualitaria asignada por el Fondo Electoral. Aun bajo el supuesto de un anuncio de información legítima gubernamental, ni siquiera afec-tado por matices partidistas, el criterio de razonabilidad, el principio de austeridad y la tradición de mesura y suficien-cia de un edicto judicial sirve como parámetro, de tiempo y propósito en un anuncio del ejecutivo, legislativo, incluso la Rama Judicial en su función administrativa.
El diseño estatutario en la Ley Núm. 52, supra, antes analizada, sólo autoriza aquellos anuncios sobrios y man-datories de ley —como subastas, convocatorias a audien-cias, etc., y otros como maltrato de menores, violencia do-méstica, crímenes y asuntos de interés general análogos— ejemplo de los cuales es el típico anuncio de subasta pú-blica en blanco y negro que consigue transmitir efectiva-mente el mensaje legítimo gubernamental y nada más. Por el contrario, atenta contra el principio de austeridad y es espúrio aquel anuncio o folleto de páginas enteras que tiene poco contenido sustantivo informativo y derrocha en colores, fotografías y escenas el costoso espacio del perió-dico o el minuto televisivo, y contribuye muy poco a la com-prensión ciudadana de los asuntos públicos. Éstos, en el fondo, persiguen un mensaje exaltador partidista.
En resumen, todo anuncio pagado con fondos públicos tiene que ser necesario, completo y objetivamente veraz. A tono con la política fiscal pública de austeridad, debe responder a un mandato de ley o corresponder a información veraz legítima, de claro interés público, a saber, aquella que afecte significativamente los derechos, las obligaciones o el bienestar del ciudadano en general, dentro del ámbito de responsabilidad, deberes y funciones de la agencia gu-bernamental, la cual por ser vital e indispensable requiere *739su divulgación. Su publicación no puede exceder el criterio de razonabilidad en tiempo y número de veces,.y, en lo posible, su formato debe prescindir de toda cromo-tipografía.(30) Unicamente un anuncio correspondiente al Primer Ejecutivo puede contener su retrato —o aquel de una persona de prominencia— en circunstancias que con-figuran una necesidad de “llevar a la ciudadanía mensaje de control, calma o continuidad de servicios”.
V

Conocimiento judicial del contenido de los anuncios; apre-ciación fáctica; carácter político-partidista de las campa-ñas; procedencia de los “injunctions”

Para adjudicar los méritos de estos recursos en su valor inmanente, la justicia, es necesario exponer dos (2) princi-pios evidenciarlos: Primero, bajo la Regla 11 de Evidencia, 32 L.P.R.A. Ap. IV, siempre hemos tomado conocimiento de esta clase de avisos y anuncios, por ser éstos “de conoci-miento general dentro de nuestra jurisdicción territorial”. Como dijimos en Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402, 438 (1991):
“ ‘Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.’ Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, ‘nuestro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abrumadores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurispru-dencia consiste en desconocer metódicamente lo que todo el mundo sabe’. (Enfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943).” Noriega v. Gobernador, 122 D.P.R. 650, 696 (1988), opinión de conformidad.
En estos litigios, en que precisamente el gobierno central y el Municipio de Carolina alegan estar “informando” *740al pueblo, sería un absurdo y un contrasentido sostener lo contrario. De hecho, todas las partes coinciden en este as-pecto y, en momentos distintos, pidieron a instancia que se tomara conocimiento judicial de los anuncios.(31)
Segundo, que el estribillo, la consigna, el lema, el refrán (slogan) se usa “en las luchas políticas que libran los par-tidos; como lema de propaganda, frase pegadiza o impre-sionante para reclutar adeptos o para crear a los enemigos dificultades para rebatirlos”. Diccionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. VII, pág. 456.(32)
Además, hemos de recordar que la palabra oral vuela y la escrita permanece. El examen de los múltiples anuncios de las diversas agencias del gobierno central y municipal, tanto de San Juan como de Carolina, nos lleva a precisar la distinción entre éstos y el mensaje verbal improvisado o espontáneo en una conversación o como una contestación a una pregunta o respuesta en una conferencia de prensa por un funcionario público.
El mensaje espontáneo, si bien puede estar matizado por cierta estrategia ideológica preconcebida del interlocu*741tor, también puede surgir como respuesta no prevenida ante una pregunta desconocida o un cuestionamiento imprevisto.
Esa diferencia justifica mayor rigurosidad judicial al evaluar los anuncios publicados que son mensajes prepa-rados en la atmósfera tranquila y profesional de los exper-tos en el manejo de la opinión pública, como son los publi-cistas, diestros en mercadeo, comunicación, etc. En los recursos que nos ocupan, esta intención resulta palpable si notamos que los anuncios del gobierno central y los muni-cipales comparten ciertos mensajes comunes, repetidos o reiterativos, tipo de letra, énfasis de los colores y símbolos fácilmente identificables con los partidos políticos.
No podemos ser tan ingenuos de pensar que es la mera casualidad o la naturaleza la que ha logrado un concierto de mensajes escritos tan perfecto y armónico.

P.P.D. v. Rosselló González et al., Caso Civil Núm. AP-95-7

Con vista a los principios expuestos, examinemos los méritos del Recurso Núm. AP-95-7, en el que el P.RD. cues-tiona un anuncio publicado por el Departamento de Salud. Expongamos sucintamente sus antecedentes.
El 10 de marzo de 1995, el Municipio de San Juan pu-blicó en El Nuevo Día un anuncio que defendía la decisión de diseñar un plan de seguro médico municipal separado del Departamento de Salud Central. Dos (2) días después, publicó otro sobre el mismo tema, esta vez comparando y criticando explícitamente el método de financiamiento del plan de salud estatal.
El primero exponía las razones por las cuales necesita su propio seguro médico. Como premisa, consignó que sus ciudadanos “merecen tener más y mejores servicios de sa-lud [con] cubierta mayor y que responda a sus necesidades específicas”. Aludía a la necesidad de crear un plan individual ante la “imposibilidad de extenderse a San Juan la reforma de salud del gobierno estatal bajo las mismas con-*742diciones ofrecidas a otros municipios”, ante lo cual se había “diseñado un programa más abarcador que cuenta con los fondos recurrentes que lo garantiza para el futuro”, sin poner “en riesgo el empleo de 3,000 jefes de familia em-pleados del Municipio”. Además exponía las siguientes ne-cesidades: mantener sus programas docentes y de investi-gación; los programas de promoción y previsión a conservar la salud; que el plan de salud “pueda ser pagado para mantenerse en años futuros”; y a los sanjuaneros de tener un seguro de salud que responda a “sus propias necesidades”. Lo firma el Director de Salud municipal, Dr. Javier Morales. Al lado de cada “necesidad”, un dibujo alu-sivo a ésta. Al pie del anuncio, los logos del Municipio y del M.A.S. Este anuncio tiene el mensaje de que el Municipio de San Juan se vio obligado a crear su propio plan ante la imposibilidad del gobierno estatal de extenderle su re-forma de salud. Curiosamente no se ofrecen datos ni fun-damentos que avalen las siete (7) premisas del anuncio, excepto por la firma de una “voz de autoridad” —que pa-rece representada por un médico— que con su firma avala lo expuesto sin fundamentos.
El segundo, bajo el título JUZGUE USTED, exponía tres (3) hechos sobre el nuevo modelo de salud de San Juan (M.A.S.) y contenía dos (2) tablas contrastantes de las vir-tudes de ese plan, frente al del gobierno estatal. El hecho 1 indica que el gobierno central de Puerto Rico “se ha negado a implantar su plan de salud en San Juan en las mismas condiciones en que lo ha hecho en otros municipios” y que se le había requerido que “se le pasara todo el presupuesto del Depto. de Salud de la Capital al gobierno Central ...” El hecho 2 expone que “ante la necesidad imperiosa” de mejorar los programas de salud de San Juan, se le pidió al Dr. Javier Morales, Director de Salud de la Capital, re-unirse a un grupo de expertos. Estos sugirieron la elabora-ción del modelo de salud capitalino M.A.S., que ofrece “una cubierta de servicios más amplia que las del gobierno de *743P.R.” (nos refiere a una tabla comparativa 1 que contiene los servicios de la tarjeta M.A.S. y a la del gobierno central, favoreciendo a la primera). El hecho 3 señala que, “para mejorar estos servicios (de salud) hay que asignar recursos adicionales”. Dice que hay dos (2) formas de hacerlo: (a) tomar préstamo “como lo ha hecho el gobierno de P.R. ... cuyo principal comienza a pagar luego de las próximas elecciones... b) ajustar las contribuciones de la propiedad en San Juan, (“entendemos es la más responsable...”). Luego da unas cifras que sugieren que ese ajuste sólo afec-tará a la clase económica pudiente y que “se ajustarían las contribuciones de la propiedad exactamente al mismo nivel que las tiene hace años la ciudad de Bayamón y de las que tienen Guaynabo y Cataño donde no existe la tarjeta de salud ...”. El anuncio tiene una tabla 2 comparativa al respecto.
Finaliza con la frase destacada “¡con la salud de nuestra gente no se juega!” Al pie del anuncio, aparece el escudo de la ciudad, el logo del plan M.A.S. y un logo con figuras tomadas de la mano que dice: “Municipio de San Juan - juntos por la salud de San Juan.”
Aunque a primera vista, el anuncio informa gráfica-mente al pueblo de San Juan sobre el plan que propone el municipio para la salud, el anuncio parte de las siguientes premisas de corte político-partidista: La frase inicial “Juz-gue usted” invita al lector a juzgar unos “hechos” que apa-recen plagados de insinuaciones partidistas. El hecho 1 se-ñala que el gobierno estatal ha discriminado de tal forma, qué ha obligado al Municipio a descartar su plan y elabo-rar el suyo propio. El hecho 2 indica que unos expertos municipales norteamericanos, han ideado el plan preciso para San Juan. De paso, dicen, que este plan es más (se llama M.A.S.) abarcador que el del Gobierno. Y el hecho 3 indica de dónde saldría el dinero para costear el plan M.A.S. Expone, como punto comparativo, que aunque sig-nifique ajustar contribuciones a la propiedad, éstas serán *744similares a las que ha tenido Bayamón (municipio P.N.P. por excelencia) y menores que en Guaynabo y Cataño (tam-bién ciudades del gobierno P.N.P.), donde no existe la tar-jeta de salud.
La inferencia es clara. En términos de costo, el plan significa unos ajustes contributivos que cobrarán a los pudientes. Descarta la forma de préstamo que el gobierno central escogió para subsidiar su tarjeta, para lo cual ha comprometido al pueblo hasta “luego de las próximas elecciones”. Este último comentario alude directamente al proceso político electoral. La percepción visual y sensación que causa el anuncio con sus frases publicitarias es que el gobierno central discrimina contra el Municipio de San Juan y lo ha obligado a tener que diseñar su propio plan de salud.
En síntesis, ambos anuncios informaban por qué el Mu-nicipio no tenía un plan de salud. Su contenido expositivo era altamente crítico y tenía algunos ribetes político-partidistas en cuanto a las exigencias del gobierno central de que se transfiriera todo su presupuesto municipal de salud, siguiera pagando los empleados y operando las faci-lidades sin ese presupuesto. Además, reprobaba al Go-bierno central haber cogido prestado para financiar su plan “cuyo principal comienza a pagar luego de las próximas elecciones”, frente a la alternativa, “más responsable [de] ajustar las contribuciones en San Juan”.
Como respuesta, el Departamento de Salud preparó un anuncio en el cual, en resumen, comparaba el número de taijetas de seguro de salud distribuidas por “el Alcalde Acevedo en San Juan” y por “el Gobierno de Puerto Rico”.(33) Lo transmitió por varios canales de televisión el *74518 de abril de 1995, y luego lo publicó en El Nuevo Día en dos (2) ocasiones posteriores: el 19 y el 26 de abril de 1995.
El anuncio contenía, además, una reproducción fotográ-fica de la tarjeta del Seguro de Salud de Puerto Rico y un símbolo que identificaba el anuncio como auspiciado por el Departamento de Salud.
A la luz de los principios y límites informativos consti-tucionales y estatutarios expuestos, no albergamos duda de que el Departamento de Salud tenía derecho a informar a la ciudadanía las razones por las cuales no había exten-dido el plan estatal al Municipio de San Juan. Sin embargo, excedió lo constitucional y legislativamente permi-sible al inyectarle crudamente el elemento partidista, personalizando así el debate, mencionando por nombre y desacreditando directamente al Alcalde Honorable Acevedo. En términos de replicar las razones aducidas por el Municipio, su contenido informativo —aparte de que la tarjeta de salud del gobierno central está en funciones y que, según sus datos, trescientos quince mil (315,000) per-sonas la disfrutan— es casi imperceptible. Su lenguaje, color y arreglo revelan escueta y claramente que la intención primordial fue transmitir un mensaje político-partidista a favor del gobierno central actual y atacar al Alcalde Honorable Acevedo, Presidente y candidato a la gobernación por el principal partido de oposición (P.P.D.).
No cabe argumentar que el anuncio del Departamento de Salud se justificaba como respuesta a los dos (2) anun-*746dos previamente publicados por el Municipio de San Juan, los cuales, según hemos concluido, también tenían un ca-rácter político-partidista. Semejante proposición implícita-mente admite que los anuncios estaban motivados exclusi-vamente por consideraciones político-partidistas. “Dos males definitivamente no constituyen un bien.” Autoridad de Edificios Públicos v. Unión Independiente, supra. Ade-más, significaría fomentar un duelo de anuncios partidis-tas pagados con fondos públicos en perjuicio de la ciudadanía.
En conclusión, admitidamente, tanto el Municipio de San Juan como el Departamento de Salud, tenían derecho a informar a la ciudadanía sobre la situación en dicho mu-nicipio en torno a los planes de las taijetas de salud. Sin embargo, esa legitimidad la perdieron ambos, ya que nin-guno tenía derecho a cargar la mano e inyectar en sus res-pectivos anuncios los ingredientes del partidismo político.

Pérez Preston et al. v. Aponte et al., Caso Civil Núm. AP-95-9

En el Caso Núm. AP-95-9 del licenciado Pérez Preston et al., contra el Alcalde Honorable Aponte y el Municipio de Carolina, de la evidencia documental presentada e inferen-cias razonables surge, diáfanamente, que dicho alcalde y tales funcionarios municipales han estado llevando una campaña publicitaria político-partidista al hábilmente crear y usar un logotipo, esto es, “distintivo formado por letras, abreviaturas, etc. peculiar de una empresa conme-morar marca o producto”,(34) para transmitir como re-cuerdo una década de superación en Carolina, período que precisamente corresponde a la incumbencia del Alcalde Honorable Aponte y control del P.P.D. en la administración del gobierno municipal.
Su campaña representada por un logotipo consiste de un número diez (10). En el uno (1) los años 1985-1995 y en *747el cero (0), la palabra Carolina Tierra de Gigantes", sobre éste una “cinta” roja con la frase “una década de superación”. Junto al número diez (10) aparece un dibujo del Monumento a Jesús T. Piñero situado en la Avenida 65 de Infantería, entrada al Pueblo de Carolina. No existe controversia en que dicha campaña también está sufra-gada con fondos públicos.
El logotipo ha sido desplegado a través del Municipio, sustituyendo el escudo oficial, en vehículos de sanea-miento, Obras Públicas y Guardia Municipal. También, el escudo oficial municipal se ha eliminado de los zafacones en el Area de Isla Verde para cambiarlo por el logotipo anterior, al igual que en otras propiedades municipales. Ha sido utilizado en anuncios de prensa, subastas públicas e impreso en camisetas para uso de los empleados municipa-les los días que el público visita los servicios a la familia.
La actitud partidista del Alcalde, Honorable Aponte, es manifiestamente contraria a los mejores intereses ciudada-nos y un claro abuso de poder.
Según la Moción Informativa y Solicitando Orden Ur-gente en Auxilio de Jurisdicción, presentada a este Foro el 15 de diciembre por los demandantes apelantes Pérez Preston et al., luego de la vista oral judicial del día 8, el Alcalde Honorable Aponte publicó un folleto de cuarenta y ocho (48) páginas con impresiones a todo color, alegada-mente “distribuido casa por casa, usando empleados y ve-hículos municipales, a través de dicho municipio”. Por in-formación, aducen que su publicación sobrepasa cien mil (100,000) ejemplares. Nos exponen que la “campaña polí-tico partidista pagada con fondos públicos del Alcalde Aponte, cada día resulta más patente y más flagrante en la medida en que nos acercamos a la prohibición o veda de anuncios durante el próximo año electoral”. (35)
*748Coincidimos con los apelantes Pérez Preston et al., de que una simple ojeada de este folleto revela “que su impre-sión es una cara y costosa. El despilfarro de fondos públi-cos por José Aponte en anuncios políticos ‘hiere la retina’. Este no tuvo la más elemental cortesía en paralizar la cam-paña política masiva con fondos públicos impugnada ante este Honorable Tribunal Supremo, por el contrario, arreció la misma”. Además, que “[c]ada día que pasa el daño irreparable que sufren los demandantes-apelantes es mayor y más se agrava éste”. En violación abierta a la Ley Núm. 52, supra, esa publicación contiene su retrato.

Salta a la vista el carácter ilegal de esta masiva cam-paña publicitaria político-partidista del Alcalde, Honorable Aponte, cuyo propósito es destacar y realzar con fondos públicos su administración municipal, con miras a adelan-tar su causa y reelección el próximo año.

Sin ulterior trámite, procede paralizarla, ordenar a su costo la expedita remoción del logo de los diez (10) años de los vehículos municipales (i.e., motoras y carros de la Guardia Municipal, camiones de Obras Públicas), de la propiedad inmueble y de cualquiera otra propiedad municipal, y que se abstenga de desplegarlo en el futuro. Ade-más, estará sujeto a la continuación de los trámites en ins-*749tancia dirigida a lograr otros remedios, sin excluir la restitución al erario municipal.

P.P.D. v. P.N.P. et als., Caso Civil Núm. CT-95-10

Réstanos examinar el Caso Núm. CT-95-10 incoado por el RRD. contra el Estado, numerosas agencias públicas, el Gobernador Honorable Rosselló —en su capacidad oficial y personal— y el P.N.P. Coincidimos con la ilustrada sala de instancia en cuanto al carácter político-partidista de la campaña publicitaria. Esta identifica directamente los in-tereses políticos del P.N.P. y el Primer Ejecutivo. Como sentenció dicho foro, pecaríamos de ingenuos al creer que no estamos ante “una campaña político partidista hábil-mente diseñada para destacar los logros del P.N.P. y del Dr. Pedro Rosselló. En todos los anuncios existen elementos en común: lemas, colores y símbolos ... todos contienen propaganda político-partidista. Algunos sólo presentan parte de la información, con el propósito de persuadir al lector o televidente y crear una imagen positiva del partido en el poder. Además, los logros de las distintas agencias y corpo-raciones se presentan como logros del partido en el poder al incorporar la frase ‘Compromiso Cumplido’ refiriéndose a las promesas de campaña del Dr. Pedro Rosselló. Tam-bién algunos anuncios muestran palmas y destacan distin-tas tonalidades de azul, símbolos del P.N.P.”.
Ciertamente “existe una relación con la campaña del Gobierno y la campaña política del P.N.P. de 1992. La cam-paña [impugnada] trata de llevar el crédito de la obra de gobierno a otras personas que no son las agencias del Go-bierno sino al P.N.P. y al Dr. Pedro Rosselló González. Esta conexión surge con la inserción en los anuncios de la frase ‘Compromiso Cumplido’ (que alude a las promesas de cam-paña del P.N.P. de 1992), los colores predominantemente azul en los anuncios, el gigantesco letrero que existe en los cuarteles generales del P.N.P. de ‘Prometimos y Cumpli-mos’ y el suplemento de naturaleza político-partidista cir-culado en los periódicos de circulación general del país pa-*750gado por el P.N.P. atacando la obra del P.P.D. y del Alcalde Héctor Luis Acevedo”.
Esta campaña oficial gubernamental no sólo se entre-laza con la campaña política del P.N.P. en 1992, sino que se proyecta hacia las elecciones del próximo año. Mientras el Gobierno y el Gobernador Honorable Rosselló gastan cuan-tiosos fondos públicos en anuncios exaltadores, esto es, de autoalabanza —campaña positiva de haber cumplido sus promesas políticas— coincidentalmente, el P.N.P. desarro-lla una campaña negativa contra el Alcalde Acevedo, Pre-sidente del P.P.D., y candidato opositor a la gobernación, fundada en que no cumple sus compromisos.
En esta etapa, no procede la desestimación solicitada por el P.N.P. y el Honorable Rosselló en su carácter personal. Los hechos expuestos están íntimamente relacio-nados con dicho partido y la persona de éste, como Presidente. Es difícil creer que esta campaña masiva fue espontánea o producto individual de las agencias del Go-bierno e instrumentalidades públicas. Su organización re-vela una coordinación y preparación típica de un órgano central. La prueba, hasta ahora, tiende a indicar que pro-bablemente se desarrolló en la Fortaleza, específicamente, en la Oficina de Comunicaciones del Gobernador. El testi-monio del Secretario de Hacienda, Hon. Manuel Díaz Sal-daña, fue a los efectos de que la frase “Compromiso Cum-plido la vimos en Fortaleza, en la Oficina de Comunicaciones”. T.E., pág. 282. De hecho, este funciona-rio admitió que “Prometimos y Cumplimos” —lema de gran tamaño en los cuarteles del P.N.P.— y Compromiso Cum-plido, “van en la misma dirección”. T.E., págs. 283-284.
VI

Remedios judiciales

Aparte del injunction inmediato, que prohíbe estas cam-pañas y anuncios ilegales, es amplio el inventario de reme-*751dios judiciales, de carácter penal y civil, contra los funcio-narios y el partido político beneficiado.
Primero, en P.P.D. v. Junta Revisora Electoral, supra, pág. 472, señalamos la posibilidad de descontarle del Fondo Federal al partido en el poder el costo del anuncio ilegal. Subsiguientemente, en P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 376 esc. 2, reiteramos que “[e]n au-sencia de otro remedio, la evolución jurisprudencial no puede descartar la posibilidad de que los tribunales pue-dan exigir —con cargo al fondo electoral del partido político que promueve el anuncio ilegal— que se conceda a los par-tidos minoritarios de oposición una cantidad global pecu-niaria equivalente al costo del anuncio, de modo que éstos puedan utilizarla con el fin de contrarrestarlos”.
Segundo, la susodicha Ley de Contabilidad del Gobierno de Puerto Rico impone responsabilidad en primera instan-cia a los jefes de dependencias y de las entidades corpora-tivas, o sus representantes autorizados, “de la legalidad, corrección, exactitud, necesidad y propiedad de [sus] ope-raciones fiscales” —(énfasis suplido) Art. 2(f), 3 L.P.R.A. sec. 283a(f)— ello independientemente del control previo general establecido para todas las operaciones de cada rama gubernamental. Esa responsabilidad puede ser “con sus fondos o bienes personales, por cualquier pago ilegal, impropio o incorrecto”, que haya satisfecho el Secretario de Hacienda en virtud de un “certificado legal y correcto” ex-pedido por el jefe de la dependencia o su ayudante autorizado. Art. 9(g), 3 L.P.R.A. sec. 283h(g).(36)
Y tercero, nada impide que luego de los trámites judicia-les correspondientes, en acción separada, sean demanda-das las agencias de publicidad y los medios de difusión que recibieron los pagos y, previa determinación de nulidad *752contractual, oportunamente se les obligue a reintegrar al erario los dineros recibidos. Un ejemplo al respecto es la comparecencia de ayer de la agencia de publicidad Public Affairs Consultants (PAC), la cual consignó ante este Foro la suma dos mil cuatrocientos ochenta dólares con ochenta centavos ($2,480.80) en concepto del valor de los anuncios del Departamento de Instrucción Pública publicados en va-rios periódicos regionales “erróneamente y no con la inten-ción de desobedecer ninguna orden”, luego de recibir ins-trucciones expresas del Secretario de Educación Hon. Víctor Fajardo de que no se pautaran.

Conclusiones

Conforme traslucen las distintas teorías y los plantea-mientos legales ante ños —en ocasiones, recíprocamente contradictorios— y los intereses en juego de los protagonis-tas y partidos políticos implicados, el fenómeno abusivo de invertir fondos públicos en campañas político-partidistas es percibido así: para el Gobernador, los funcionarios ejecu-tivos y Alcaldes, el uso legítimo del erario para informar a la ciudadanía en asuntos de interés general; para el par-tido político en el poder, la utilización solapada de fondos públicos para beneficio de los funcionarios incumbentes afines y exaltar sus logros y metas con miras a una reelec-ción; para los partidos políticos y candidatos de oposición, una amenaza al principio constitucional de igualdad polí-tica que genera una desventaja económica electoral; para las agencias de publicidad y los medios comerciales de difusión, una fuente sustancial e inagotable del presupuesto fiscal para lucrarse; para el ciudadano común, un derroche y mal uso, por el Gobierno, de los (sus) limitados recursos *753económicos del Pueblo,(37) y para la democracia, un ataque directo dirigido a la consciencia y capacidad ciudadana de votar libremente.
A los ojos del jurista, una práctica perjudicial inconsti-tucional que inflige una lacerante herida al entretejido sociodemocrático. Procede detenerla, proscribirla mediante el remedio de injunction,(38) y remitir los tres casos al tribunal de instancia para la continuación y adjudicación de los remedios procedentes.
[Más allá de su valor de precedente judicial, algún propósito aleccionador ha de tener esta experiencia para madurar nues-tra DEMOCRACIA. En situaciones análogas, todo empleado público debe saber que puede ser incluido como demandado y, al final, también ser responsable.
Es hora de desterrar de nuestro suelo la PARTIDOCRACIA, esto es, la creencia de que el Gobierno y el partido político ma-yoritario son una misma cosa. De acuerdo con nuestra Consti-tución, es axiomático que si la conducta en la que se incurrió es *754ilegal, o atenta contra las sanas normas jurídicas o administra-tivas vigentes para el mejor desembolso de fondos públicos, la lealtad de un ciudadano —incluso la de los funcionarios públi-cos hacia su partido político— ni la obediencia jerárquica son defensas válidas. (Énfasis en el original suprimido y énfasis suplido.) A.E.E. y A.A.A. v. P.N.P., supra, págs. 298-299.
— o —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Al evaluar las controversias presentes en los casos de autos, partimos de la premisa de que el Estado posee la facultad de comunicarse con la ciudadanía para educar e informar al país sobre los programas gubernamentales. También somos conscientes de que todos los gobiernos re-gularmente desarrollan campañas en los medios de comu-nicación para promover el turismo, atraer inversiones in-dustriales y anunciar algunos de los servicios y productos más importantes del Estado. Igualmente, reconocemos que los ciudadanos tienen derecho a obtener información sobre la obra gubernamental para juzgar su labor y exigir reme-dios o reparación de agravios.
Sin embargo, anteriormente hemos señalado que “existe otro tipo de comunicación gubernamental que, lejos de cumplir la ineludible obligación de informar, constituye un bombardeo de propaganda parcializada que tiene el efecto de coaccionar el libre pensamiento del pueblo, además de malgastar sus escasos recursos económicos”. P.P.D. v. Gobernador II, 136 D.P.R. 916, 932 (1994), opinión de conformidad. Este tipo de información tiene el propósito de manipular la opinión pública y existe el peligro de que una parte de estos anuncios se utilice indebidamente con fines político-partidistas, en violación del Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, y del axioma de igualdad en materia electoral inmerso en nuestro ordenamiento constitucional. La práctica descrita *755es contraria a los valores más fundamentales de nuestra sociedad democrática.
Aunque distinguir entre ambos tipos de actuación gu-bernamental es una tarea sumamente compleja, tenemos la ineludible obligación de interpretar los preceptos consti-tucionales para asegurar que éstos reflejen los cambios so-ciales y políticos, y garantizar la vigencia de los principios rectores de la Constitución. Así evitamos los abusos de po-der y aseguramos la integridad del proceso electoral y la igualdad de condiciones que exige nuestro ordenamiento entre los partidos políticos.
Los tres (3) recursos ante nuestra consideración son los primeros que expide esta Curia en que se cuestiona la le-galidad de unas campañas masivas de anuncios del go-bierno central y sus agencias, y de un municipio que ale-gadamente están diseñadas e implantadas con unos elementos comunes que le dan coherencia y unidad, y que tienen el propósito de enaltecer la figura del incumbente un (1) año antes de las elecciones generales. En todos se alega que estas campañas publicitarias crean una des-igualdad económica entre los partidos políticos principales a costa de los fondos públicos, en clara violación de la See. 9 del Art. VI de la Constitución, supra.
Nunca antes habíamos tenido ante nuestra considera-ción una controversia análoga. Aunque en cuatrienios an-teriores otros incumbentes también habían utilizado los medios de comunicación comerciales para anunciar sus lo-gros, esta es la primera vez que unos partidos de oposición, tanto en el nivel municipal como en el central, cuestionan este tipo de campaña gubernamental multimillonaria du-rante el período preelectoral.
La opinión del Tribunal evita que el partido de turno que esté en el poder, tanto en el gobierno central como en los municipales, comience el año de elecciones con una ven-taja indebida frente a los otros partidos principales me-diante la utilización de fondos públicos en una campaña *756publicitaria que tiene un propósito político-partidista. La See. 9 del Art. VI de nuestra Constitución, supra, no per-mite el uso de fondos públicos con estos propósitos. Por ende, suscribimos la decisión de esta Curia. Así evitamos que los funcionarios electos por el pueblo utilicen los fon-dos gubernamentales con el propósito político-partidista de promover sus respectivas candidaturas.
HH
En los tres (3) recursos consolidados, la controversia medular es si los incumbentes violaron el axioma constitu-cional de igualdad económica inmerso en nuestra Consti-tución y la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, supra, al utilizar fondos públicos para su-fragar sus campañas publicitarias. Como en cada uno de los casos los Tribunales de Primera Instancia resolvieron de distintas maneras las controversias ante su considera-ción, endosamos la expedición y consolidación de los recursos. Así consolidados, podemos formular los criterios aplicables a una controversia donde existen diversos enfo-ques en los foros de instancia.
En el primero, P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, el P.P.D. nos solicita que revoquemos la decisión del Tribunal de Primera Instancia que declaró sin lugar una demanda presentada por esa entidad política en la que se impugna una campaña de anuncios del Departamento de Salud atacando directamente el Plan de Salud del Alcalde del Municipio de San Juan, Hon. Héctor Luis Acevedo. El P.P.D. sostuvo que la utilización de fondos públicos para esa campaña político-partidista constituía un uso indebido de fondos públicos prohibido por'la See. 9 del Art. VI de la Constitución de Puerto Rico, supra, que ponía en desven-taja a esa entidad política.
*757A base de los hechos estipulados por las partes, el foro de instancia determinó que el P.P.D. tenía acción legiti-mada para incoar la acción, pero denegó la petición de injunction porque entendió que en la reglamentación de la Ley Electoral de Puerto Rico la prohibición de los anuncios gubernamentales no era extensiva al año antes de las elecciones. En vista de esta conclusión, dicho foro no con-sideró la alegación del P.P.D. de que los anuncios del De-partamento de Salud constituían un ataque político-partidista.
En el segundo recurso, Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, el candidato a alcalde de Carolina por el P.N.P., junto a varios legisladores y electores, solicitan que revisemos la decisión del Tribunal de Primera Instan-cia que denegó una demanda contra el Alcalde de esa ciu-dad, Hon. José A. Aponte. En su acción, ellos cuestionaron una campaña publicitaria del Municipio de Carolina en que se destacaban los logros del gobierno municipal du-rante los diez (10) años de la incumbencia del Alcalde, Hon. José Aponte, candidato a la reelección por el P.P.D. En su petición sostuvieron que esta campaña ponía al P.N.P. en una posición desventajosa, desvirtuando el postulado cons-titucional de igualdad en el proceso electoral. El foro de instancia desestimó la demanda porque los demandantes no tenían acción legitimada y, por ende, la controversia no era justiciable.
En el tercer recurso, P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, revisamos la sentencia dictada por el Tribunal de Primera Instancia que declaró con lugar una petición de injunction contra una campaña publicitaria de varias agencias gubernamentales destacando los logros del Go-bernador, Hon. Pedro Rosselló González. En su demanda el P.P.D. alegó que las agencias violaron la Constitución cuando utilizaron fondos públicos en una campaña publici-taria multimillonaria para exaltar la imagen del Goberna-*758dor y adelantar la causa electoral del P.N.P. en las eleccio-nes del próximo año.
A diferencia de los otros casos, donde el tribunal adju-dicó a base de los hechos estipulados, en el tercero se reci-bió prueba documental y testifical. Concluido este proceso, dicho foro adjudicó la controversia y decretó la inconstitu-cionalidad de la campaña publicitaria. Por entender que la transcripción de la prueba presentada ante nos avala la decisión del ilustrado Tribunal de Primera Instancia, pro-cede que examinemos la evidencia considerada por el foro de instancia al adjudicar la controversia de autos.
I
I I — I
Por considerarlo pertinente, reseñamos la prueba desfi-lada en el tercer recurso (Caso Civil Núm. CT-95-10). En la vista celebrada para considerar la solicitud de injunction preliminar testificaron por el P.P.D. dos (2) peritos en co-municación pública (el Dr. José Rubén Gaztambide y el Sr. Josué Merced Reyes) y el Sr. Gilberto Torres Collazo, en representación de Publish Records Service. Por los deman-dados testificó el Hon. Manuel Díaz Saldaña, Secretario del Departamento de Hacienda.
El Dr. José Rubén Gaztambide Géigel, Profesor de la Escuela de Comunicación de la Universidad de Puerto Rico, testificó que había examinado los anuncios de prensa y televisión de las agencias del gobierno cuestionados por el P.P.D. Además, declaró que había estudiado unas cintas videomagnetofónicas de la campaña política del P.N.P. de 1992 en las que .el doctor Rosselló describía los puntos más sobresalientes de sus compromisos programáticos.
Explicó que los anuncios de las agencias difundidos en el 1995 tienen unos elementos comunes tanto en el lema de “compromiso cumplido” como en el uso predominante del color azul y de palmas. Expuso que todos tenían el mensaje de que el gobierno del Dr. Pedro Rosselló había cumplido *759sus promesas. Estos elementos comunes le daban unidad a los distintos anuncios que enaltecen la imagen del incum-bente antes del comienzo del período electoral. Además, comentó que al comparar los anuncios del Estado con los de la campaña de 1992 había concluido que había una re-lación entre las propuestas del candidato y los anuncios del Gobierno en la que se informa como logros el cumplimiento de unas promesas políticas del candidato. Por último, ex-presó que había una “conexión” entre la campaña de “com-promiso cumplido” del Gobierno con una campaña que si-multáneamente tenía el P.N.P. bajo el lema de “prometimos y cumplimos”. Sostuvo que el elemento unificador en las campañas del Gobierno y del partido era la vinculación entre las promesas programáticas y la obra de gobierno en cumplimiento de las promesas de campaña. Veamos:
- P Testigo, puede usted, en su opinión pericial, indicarnos si existe una relación entre esos partes de prensa con las cuñas del ’92, de la promesa de campaña del candidato Rosselló, si en su opinión?
R Sí.
PSí?
R Yo entiendo que sí, yo entiendo que en la medida en que se está estableciendo que se han cumplido algunas de las cosas que aparecían en aquellas cuñas, por ejemplo, sobre la educa-ción sobre la salud, se está estableciendo una conexión entre lo que sucedió en aquel momento en el ’92 y los anuncios de hoy en día, además de las conexiones de tipo, como le decía, de color y de la idea de compromiso cumplido.
P En qué momento hace ese señor la promesa?
R Bueno, las promesas las hace en el ’92 originalmente.
P Qué pretendía ese señor en el ’92?
R Ser electo como gobernador, no? Yo creo que lo que surge claro también es la conexión con el Partido Nuevo Progresista, yo creo que surge en el anuncio que tienen en su edificio, “Pro-metimos y cumplimos”. Para m[í] la relación es muy clara entre “Compromiso cumplido” y “Prometimos y cumplimos”, verdad? T.E., págs. 102-104.
El profesor Gaztambide Géigel explicó que los anuncios del Gobierno también estaban vinculados con la campaña *760del P.N.P. contra el Presidente del P.P.D. y candidato a go-bernador de esa colectividad, el Ledo. Héctor Luis Acevedo. Esta otra campaña consistió de unos anuncios que tenían una lista de compromisos programáticos del licenciado Acevedo en su campaña para la reelección a la alcaldía de San Juan e imputaba que durante su incumbencia él no había cumplido con sus promesas. Explicó que claramente esta es “la contraparte de la campaña de ‘Compromiso Cumplido’”.
Evaluadas todas las campañas integralmente, el profe-sor Gaztambide concluyó que los anuncios del Gobierno te-nían un propósito político-partidista:
P Testigo, yo lo quisiera confrontar un momentito con el Exhibit No. 4 de la parte demandante, que se ha estipulado que es una publicación de un periódico enviado a publicar por el PNP, pagado por el PNP, y dígame si su en su opinión pericial ese escrito guarda alguna relación con lo que usted ha testificado del ’92 de el afiche Exhibit 3 y de la campaña que se está lle-vando ahora a cabo durante el ’95?
R Yo entiendo que sí, que existe una relación muy clara, ya que como habíamos dicho, la campaña que lo que yo estoy ca-talogando como una campaña, verdad, de estos anuncios de las diferentes agencias, lo que están diciendo es del compromiso cumplido.
Esta separata del periódico, creo que era El Nuevo Día, me parece, tiene como su lema las promesas del alcalde que él no las cumplió, en la segunda página comienza a hacer un listado de las promesas que de acuerdo con este documento el alcalde Acevedo hizo y entonces dice de las 189 promesas, refiriéndose a las promesas del Alcalde Acevedo, no ha sido capaz de cumplir 162, de manera que entiendo yo que el mensaje que está tra-tando de llevar es el Partido Popular, el Alcalde Acevedo en particular, no ha cumplido con sus promesas de campaña, lo cual es la contraparte de la campaña de “Compromiso Cumplido”.
P Testigo, tomando en consideración las cuñas del ’92 que usted vio esta mañana, el afiche o foto Exhibit 3 que se le ha presentado, el Exhibit 4 sobre el cual usted acaba de testificar ahora, las cuñas y videos de compromiso cumplido en el ’95, que es el Exhibit 52 que usted vio esta mañana, podría indicarnos si la campaña del 1995 que se resume en las cuñas del video del ’95 al igual que en los partes de prensa que usted ha exami-*761nado, si usted puede concluir como perito si es una campaña político-partidista o no?
R Yo entiendo que sí, que es una campaña político-partidista compuesta de diferentes anuncios y que el propósito no es el de ser, de informar las agencias separadamente sino que es una campaña coherente y unificada, con propósitos, entiendo yo, político-partidistas. T.E., págs. 107-108.
Por el P.P.D. también declaró el Sr. Gilberto Torres Collazo. Él informó que trabajaba en Publish Records Service. T.E., pág. 177. Esta empresa se dedica a llevar un registro de los anuncios de prensa escrita, televisión y radio, y preparar unas estadísticas sobre los gastos incurridos. Torres Collazo informó que entre enero y octu-bre de 1995 el Gobierno de Puerto Rico había gastado la cantidad de catorce millones quinientos cuarenta y ocho mil siete dólares ($14,548,007) en televisión y periódicos para la campaña de anuncios cuestionados por el P.P.D. T.E., pág. 182.
Por último, declaró el Sr. Josué Merced Reyes, perito en comunicaciones, publicidad y mercadeo. Éste testificó que había examinado la publicidad del P.N.P. de 1992, los anuncios de las agencias impugnadas por el P.P.D., y la campaña del P.N.P. de 1995 contra el Alcalde de San Juan, Hon. Héctor Luis Acevedo. T.E., págs. 208-210.
Explicó que las campañas se originan con compromisos programáticos del P.N.P. en 1992 y tienen una secuencia progresista y un hilo unificador. La primera etapa consistió en los anuncios durante la campaña electoral de 1992 con las promesas del candidato. La segunda se compone de los anuncios del Gobierno que comunican que el doctor Rosse-lló ha cumplido sus compromisos programáticos desde la gobernación. La tercera etapa consiste de la campaña del P.N.P. atacando directamente al Alcalde Acevedo por in-cumplir las promesas de su campaña de reelección en el 1992. También, y simultáneamente, incluye una campaña que, bajo el lema de “prometimos y cumplimos”, une la publicidad de 1992 con la de 1995. T.E., págs. 209-210.
*762Merced Reyes expuso que la campaña de las agencias tenía el propósito de “contestar que las promesas de cam-paña del P.N.P. a través de su candidato a Gobernador han sido cumplidas o están en vías de cumplirse”. Declaró que ésta era “la respuesta a la campaña del ’92”. T.E., pág. 212. Además, explicó que los anuncios de las distintas agencias tenían el lema publicitario de compromiso cumplido que unía las diferentes publicaciones y que tenían un mensaje.
En su testimonio expresó que aunque cada uno de los anuncios separados podía tener un ñn legítimo, en su con-junto, al considerar los elementos que los vinculan, pierden su validez.
También, a preguntas del tribunal de instancia, el pe-rito afirmó que al examinar la totalidad de la campaña de las agencias a la luz de los ataques del P.N.P. contra el Alcalde Acevedo y el lema de “prometimos y cumplimos” de la campaña del P.N.P., procedía concluir que había un fin político-partidista:
HON. JUEZ: Entonces, la pregunta es la siguiente, la respon-sabilidad es del Tribunal y le voy a permitir al compañero que siga.
Porqué es que debe interpretarse que compromiso cumplido se refiere a las promesas de campaña y no a la política pública del gobierno?
R. Porque no es compromiso cumplido solamente Señor Juez es compromiso cumplido son los ataques partidistas que están saliendo firmados por el PNP como en el folleto de Acevedo y la misma línea de partido que está en el edificio y si muy bien compromiso cumplido solo no tengo problema con eso, s[í] tengo problema cuando se amarran todas las piezas partidistas de gobierno más el uso también del azul en una cantidad de piezas publicitarias que en conjunto ya ahí cambia el azul solamente no tengo problema compromiso cumplido solamente no tengo problema pero cuando amarran todas las piezas incluyendo la publicidad PNP contra el Partido Popular ya entonces veo un amarre político-partidista. T.E., págs. 242-243.
Finalmente, Merced Reyes no solamente declaró que el P.N.R se beneficiaba de la campaña, sino también que el volumen de anuncios y el poder adquisitivo del Estado fa-*763cilitaban que se colocaran más anuncios de los que un par-tido político podía obtener. Además, afirmó que la campaña de gobierno le causaba daño al P.P.D. no solamente porque comenzaba el año electoral con una desventaja, sino por que no tenía esa misma cantidad de fondos públicos para gastar en su campaña.
Por la parte demandante testificó el Sr. Manuel Díaz Saldaña, Secretario del Departamento de Hacienda. Él de-claró que el lema “compromiso cumplido” significa que el Gobierno cumplió con una obligación contraída con el pueblo en las elecciones de 1992. Explicó que en el Poder Eje-cutivo continuamente se examinaba si se estaba cum-pliendo con el programa del P.N.P. de 1992. Señaló que en las elecciones de 1992 el pueblo les dio un mandato y que las agencias tenían que continuamente evaluar si estaban cumpliendo con ese mandato electoral.
Además, contestó que la frase “compromiso cumplido” la había oído por primera vez en la Oficina de Comunicacio-nes de La Fortaleza:
HON. JUEZ: Testigo, la pregunta si no la entendí mal fue, ¿que si usted conoce el origen de esa frase? Compromiso Cumplido. ¿Quién se inventó esa frase, que ha pegado tanto?
R Bueno, nosotros la vimos en Fortaleza, en la Oficina de Comunicaciones. T.E. pág. 281.
Concluidos los testimonios de los peritos en comunica-ciones y del Secretario de Hacienda, el Tribunal de Pri-mera Instancia declaró “inconstitucional el uso de fondos públicos para sufragar los gastos de publicidad objeto de esta acción”. El tribunal concluyó que la campaña publici-taria violaba el axioma constitucional de igualdad en el proceso electoral y la See. 9 del Art. VI de la Constitución del E.L.A., supra, que prohíbe el uso de fondos públicos para difundir ideas político-partidistas. Aunque reconoció que el Poder Ejecutivo tiene un interés legítimo “en infor-mar a la ciudadanía sobre la marcha de la cosa pública’, .... [n]o podemos reconocer que dentro de la facultad de *764informar del gobierno exista el derecho del partido en po-der a informar sus logros particulares con el obvio propó-sito de ganarse la opinión pública”. Por ende, expidió el injunction preliminar que ordenó la paralización inme-diata de la campaña publicitaria.
1 — i HH I — i
A. Antes de evaluar la controversia medular de los tres (3) recursos y determinar si el Gobierno del E.L.A., por un lado, y el Municipio de Carolina, por otro, violaron nuestra Constitución al utilizar fondos públicos en sus respectivas campañas, procede que examinemos si los demandantes tienen legitimación activa para impugnar el uso de fondos públicos con fines político-partidistas por parte del incumbente. Luego de un examen de la doctrina, tanto en nuestra jurisdicción como en el ámbito federal, coincidimos con la opinión mayoritaria en que, tanto el P.P.D. como el licenciado Pérez Preston tienen legitimación activa.
Por entender que los partidos políticos tienen un interés legalmente reconocido en nuestro ordenamiento constitu-cional de competir en igualdad de condiciones económicas, hemos decidido exponer unos criterios adicionales que apo-yan la decisión mayoritaria y atienden las preocupaciones expresadas por algunos miembros de este Tribunal.
La doctrina de legitimación activa o standing ha servido como un instrumento esencial en la preservación del deli-cado balance que exige nuestro sistema de separación de poderes. Su desarrollo en nuestra jurisdicción ha respon-dido a un sano criterio de autolimitación y prudencia judicial. No se trata de un mero tecnicismo legal. Los lími-tes que nos impone esta doctrina, así como otras que ema-nan del principio de justiciabilidad, constituyen las condi-ciones mínimas para el ejercicio tolerable del poder judicial dentro de nuestro esquema constitucional. E.L.A. v. Aguayo, 80 D.P.R. 552, 597 (1958).
*765A esos efectos, hemos expresado que “el examen de la legitimación activa es un mecanismo usado por nuestros tribunales para delimitar su propia jurisdicción y no aden-trarse en los dominios de otras ramas de gobierno, y no lanzarse a resolver cuestiones hipotéticas o planteadas dentro de un contexto inadecuado”. (Escolio omitido.) Her-nández Torres v. Hernández Colón et al., 131 D.P.R. 593, 598 (1992) VéaseE.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 399 (1983). En un esfuerzo por brindar mayor claridad al marco doctrinal, hemos expresado que una parte deman-dante posee legitimación activa si cumple con los requisi-tos siguientes: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; (3) que existe un nexo causal entre la acción que se ejercita y el daño alegado, y (4) que la causa de acción surge al amparo de la Constitución o de alguna ley. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., supra; Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992). En resumen, no se puede activar la maquinaria judicial si no se cumple con los requisitos de daño real, relación causal y reparabi-lidad al amparo de la Constitución o de alguna ley.
En los casos de organizaciones o asociaciones hemos re-conocido que éstas pueden demandar a nombre propio o a nombre de sus miembros o integrantes. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989). En el primer caso basta que cumplan con los cuatro (4) elemen-tos requeridos a cualquier demandante para instar una ac-ción judicial. En el segundo caso se les ha reconocido legi-timación activa para demandar siempre que puedan demostrar que: (1) los miembros de la organización ten-drían legitimación activa para demandar a nombre propio; (2) los intereses que se pretenden proteger están relaciona-dos con los objetivos de la organización, y (3) la reclama-ción y el remedio solicitado no requieren lá participación individual de los miembros en el pleito. Asoc. Maestros P.R. *766v. Srio. Educación, 137 D.P.R. 528 (1994); Col. Ópticos de P.R. v. Vani Visual Center, supra.
En el caso de los partidos políticos, en diversas ocasio-nes este Tribunal les ha reconocido legitimación activa. Un partido posee legitimación activa para instar una acción judicial cuando puede demostrar que sus intereses y dere-chos como entidad política han sido lesionados por una ley o actuación gubernamental. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). Específicamente, hemos reconocido legitimación activa a los partidos políti-cos cuando éstos han cuestionado la legalidad del uso de fondos públicos en alegada violación del imperativo de la See. 9 del Art. VI de nuestra Constitución, supra, que li-mita el uso de fondos públicos exclusivamente al fin público.(1) En tales casos la legitimación se ha reconocido sobre la base de que la violación del citado precepto cons-titucional lesionaba los intereses y derechos de los deman-dantes como partido político.
En el caso P.S.P. v. E.L.A., supra, se le reconoció legiti-mación activa al Partido Socialista Puertorriqueño, partido que abogaba por la independencia de Puerto Rico, para cuestionar la legalidad del gasto público destinado al fi-nanciamiento de las elecciones internas de la filial en Puerto Rico del Partido Demócrata de Estados Unidos. El Tribunal concluyó que “[e]l derecho del apelante a impug-nar legislación que a su entender lesiona sus intereses como partido político y aun como grupo general de ciuda-danos es manifiesto”. P.S.P v. E.L.A., supra, pág. 595. Años después, adjudicamos en los méritos un cuestionamiento constitucional similar, concediendo legitimación activa a un partido político. P.I.P. v. C.E.E., supra.
En otros casos hemos concedido legitimación a ciudada-*767nos y asociaciones para impugnar el uso de fondos públicos con fines político-partidistas. Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984). En Marrero, supra, se reconoció la legitimación de un grupo de ciudadanos y una asociación de desempleados para cuestionar la constitucionalidad de una disposición de la Ley Electoral de Puerto Rico que au-torizaba el uso irrestricto de los automóviles del Gobierno para fines político-partidistas. En este caso, el Alcalde de-Morovis había colocado en su automóvil oficial tres (3) insignias del P.P.D. Apoyados en la See. 9 del Art. VI, Const. E.L.A., supra, los ciudadanos y la asociación alegaron que dicha actuación era "inconstitucional por constituir un uso ilegal e impermisible de fondos públicos que permitía ‘d[i]seminar un determinado mensaje ideológico con el que el ciudadano no necesariamente tiene que coincidir’ ”. Marrero, supra, pág. 644.
Recientemente, en P.P.D. v. Gobernador II, supra, reco-nocimos implícitamente que el partido demandante tenía legitimación para cuestionar el uso de fondos públicos por el Gobierno para financiar una campaña publicitaria en los medios de difusión pública del país, cerca de un evento electoral. El interés lesionado en dicho caso fue el derecho constitucional a la igualdad electoral. Id.
En síntesis, un partido político puede cuestionar la constitucionalidad de una actuación gubernamental cuando se cumplen los siguientes dos (2) requisitos: (a) la actuación gubernamental viola un precepto legal o consti-tucional, y (b) esa particular violación lesiona los intereses y derechos del partido como entidad política.
B. Los demandantes alegan un menoscabo en el derecho constitucional a la igualdad electoral. Dentro del axioma de la igualdad electoral inmerso en nuestra Constitución se encuentra el principio de paridad económica entre los partidos y los candidatos. Marrero v. Mun. de Morovis, 115 D.RR. 643, 646 (1984). En Marrero, supra, pág. 647, ci-tando el análisis del caso P.N.P. v. Tribunal Electoral, 104 *768D.P.R. 741, 750-751 (1976), este Tribunal expuso la impor-tancia de la paridad económica en el proceso democrático. Desde entonces reconocimos que
[a]un cuando no existe una correlación entre los resultados electorales y la capacidad económica de un partido político o candidato —ya que en adición entran en juego un sinnúmero de factores tales como la naturaleza de las controversias, organi-zación, liderazgo, destreza, prestigio, control y extención de in-formación y publicidad— las contribuciones económicas y por ende, la solvencia de los partidos políticos afectan positiva o negativamente y en gran medida los factores mencionados y por ende el desenlace final. (Enfasis en el original.) Marrero v. Mun. de Morovis, supra, págs. 647-648.
Por tal razón, el legislador creó el Fondo Electoral con el propósito de disminuir las ventajas económicas entre los partidos políticos y salvaguardar el principio constitucio-nal de la igualdad electoral.
En Marrero v. Mun. de Morovis, supra, reconocimos que la paridad económica entre los partidos es un aspecto me-dular del axioma de igualdad electoral. Id. En dicho caso se declaró inconstitucional una ley que violaba ese principio de paridad económica. El alcance del axioma de la igual-dad es una determinación que corresponde al Tribunal Supremo como intérprete final de las leyes y de la Consti-tución.
Sobre la importancia de la paridad económica de los partidos en nuestro ordenamiento democrático, expresa-mos:
En nuestra democracia los partidos políticos son indispensables para su funcionamiento. ... Constituyen el vehículo de ex-presión colectiva ciudadana para canalizar pacíficamente las distintas tendencias políticas e intereses de los varios sectores de opinión del país. Como tales, formulan programas de admi-nistración y promueven candidatos a puestos políticos. El sub-sidio a través del fondo electoral para financiar sus actividades es un ejemplo vivo de esa característica pública. ...
La realización de esas funciones cuasi gubernamentales y la asignación de fondos públicos justifican la igualdad en el trata-*769miento de la Ley Electoral. P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984).
En P.P.D. v. Gobernador II, supra, quedó meridiana-mente claro que el derecho constitucional a la paridad eco-nómica trasciende la protección que la Legislatura provee, con la veda durante el año electoral, a través del Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351. Dicha protección es una manifestación legislativa del prin-cipio más amplio de paridad económica. Esa disposición no supone el alcance máximo de la protección constitucional. A esos efectos nos ilustran las expresiones de la opinión per curiam:
El concepto de igualdad económica con relación a la distribu-ción de fondos públicos en el proceso electoral impide que un partido que ostente el poder de gobernar al pueblo en un mo-mento dado utilice fondos públicos, tomando ventaja indebida para promover su postura. El Art. 8.001 es precisamente una medida preventiva para que dicha práctica no ocurra. Id.
Resulta claro que la protección constitucional no se li-mita a la veda de la Ley Electoral de Puerto Rico. La veda dispuesta en el Art. 8.001, supra, es una medida, entre otras posibles, para garantizar la paridad. La medida le-gislativa no determina, por sí sola, el alcance del axioma de la igualdad y paridad económica.
Debe recalcarse que el propio legislador ha reconocido implícitamente que el principio de la igualdad y paridad económica entre los partidos no se limita al año electoral ni a fechas cercanas a eventos electorales. A esos efectos, la Ley Electoral de Puerto Rico provee para la subvención equitativa de fondos públicos para los partidos políticos, tanto en años electorales como en los años no electorales del resto del cuatrienio. Art. 3.023 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendado, 16 L.P.R.A. see. 3116. Como resultado de la Ley Electoral de Puerto Rico, los partidos tienen un dere-cho a recibir esa subvención, si cumplen con los requisitos *770dispuestos en el estatuto, y una expectativa legítima de que el Estado tomará las medidas correspondientes para asegurar que se distribuirán en partes iguales.
En síntesis, nuestro orden constitucional y la Ley Electoral de Puerto Rico les reconocen a los partidos políticos un interés legal de paridad económica frente a los demás partidos que compiten en la contienda electoral. Por lo tanto, éstos tienen un interés legítimo en asegurar ese trato igual en la subvención directa o indirecta de fondos, tanto en años electorales, como en el resto del cuatrienio. Bajo el palio de este ordenamiento, el uso de fondos públi-cos para fines político-partidistas en cualquier período del cuatrienio por parte del partido gobernante resulta en un claro menoscabo del derecho a la paridad de los partidos opositores y del interés legal protegido por el axioma de igualdad inmerso en nuestra Constitución.
C. Nos resta determinar si el menoscabo al principio de la igualdad económica de los partidos configura por sí solo el requisito de daño real, claro, palpable e inmediato exi-gido por la doctrina de legitimación activa. En los casos de autos el Procurador General ha cuestionado la legitima-ción del P.P.D. porque “no ha demostrado un daño claro y palpable, más bien ha alegado un daño abstracto”. En el caso de Max Pérez Preston, también se cuestiona la legiti-mación activa del demandante porque “no es un partido político”, sino meramente un aspirante a la Alcaldía de Carolina por el P.N.P.
Anteriormente hemos aclarado que el sujeto activo que impugna la constitucionalidad de una ley “no puede va-lerse de una mera alegación a los efectos de que la ley es inconstitucional. Su legitimación activa debe estar susten-tada a través de todas las etapas procesales del pleito a los efectos de que ha sufrido un daño claro, palpable y no especulativo”. Véase Hernández Torres v. Gobernador, supra. Sin embargo, la determinación de si existe un daño real, claro y palpable no puede hacerse en el vacío, sin *771referencia al derecho positivo. En muchos casos, el “daño” sólo puede caracterizarse adecuadamente a la luz del inte-rés legal creado o protegido por la Constitución o por una ley. C.R. Sunstein, Standing Injuries, 1993 Sup. Ct. Rev. 37-64 (1993); C.R. Sustein, What’s Standing after Lujan? Of Citizen Suits, “Injuries”, and Article III, 91 Mich. L. Rev. 163, 191 (1992); W. Burnham, Injury for Standing Purposes When Constitutional Rights are Violated: Common Law Public Value Adjudication at Work, 13 Hastings Const. L.Q. 57, 75-77 (1985). Para efectos de la legitima-ción activa, lo que es un daño dependerá del interés que la ley o la Constitución pretendió proteger. No se puede divor-ciar el concepto de daño real del interés protegido por la ley, debido a que la caracterización del primero depende del segundo. La Constitución o la ley crea un interés legal a favor de una parte, cuyo menoscabo puede configurar “un daño” para efectos de la legitimación activa. Un interés que se concibe “judicialmente abstracto” puede transformarse en claro, concreto y palpable al ser reconocido por ley.
En los casos de autos, los demandantes sostienen que fueron lesionados sus derechos constitucionales a la igual-dad electoral reconocidos en nuestro ordenamiento. P.P.D. v. Gobernador II, supra. Este aspecto de la doctrina de “le-gitimación activa” que caracteriza al daño real como un menoscabo ha sido reconocido recientemente por el Tribunal Supremo federal en el caso Northeastern Fla. Chapter, Associated Gen. Contractors of America v. Jacksonville, 508 U.S. 656 (1993).
En Jacksonville, una compañía (AGC) impugnó la cons-titucionalidad de una ordenanza que establecía un trato preferencial en la licitación de proyectos én favor de unas compañías poseídas por minorías. AGC alegó que regular-mente licitaban en dicha ciudad y que la ordenanza menos-cababa el principio de igualdad inmerso en la cláusula de la igual protección de las leyes de la Constitución federal. La Corte de Apelaciones federal resolvió que AGC no tenía *772standing por carecer su alegación de daño real, claro y palpable (injury in fact). Concluye el tribunal que los deman-dantes no alegaron que su licitación hubiese sido más exi-tosa de no haber existido la ordenanza.
El Tribunal Supremo federal revocó. La revocación se debió a una particular caracterización del requisito de daño real (injury in fact). El daño alegado no fue el hecho de no haber recibido los contratos, sino el menoscabo de su capacidad de competir en igualdad de condiciones, en abierta violación de la cláusula de igual protección de las leyes. Sobre esta concepción del daño, expresó el Tribunal:
Cuando el gobierno erige una barrera que hace más- difícil para los miembros de un grupo obtener un beneficio de lo que lo es para un miembro de otro grupo, un miembro del primer grupo que intenta cuestionar la barrera no necesita alegar que, ausente dicha barrera, hubiera obtenido el beneficio para esta-blecer que posee legitimación activa. El “daño real” en un caso de igual protección de las leyes de este tipo es la denegación de trato igual como resultado de la imposición de la barrera, no la inhabilidad final de obtener el beneficio. ... [E]l “daño real”es la inhabilidad de competir en igualdad de condiciones .... (Tra-ducción nuestra.) Northeastern Fla. Chapter, Associated Gen. Contractors of America v. Jacksonville, supra, pág. 666.
El Tribunal distingue el caso Fla. Gen. Contractors v. Jacksonville, supra,de Warth v. Seldin, 422 U.S. 490 (1975), al señalar que en este último no se alegó que el daño era que la clasificación sospechosa privaba al deman-dante de la capacidad de competir en igualdad de condicio-nes por los beneficios que concedía la ley. Esa precisamente fue la alegación que le concedió standing a los demandan-tes en Jacksonville. El Tribunal Supremo federal distin-gue, por lo tanto, el posible daño que es producto de la desigualdad de otro tipo de daño que se configura en el menoscabo de la capacidad de competir en igualdad de condiciones. Id. El Tribunal reconoce que para efectos de standing, el daño real, claro y palpable es la privación del derecho a la igualdad de condiciones entre competidores, y que no es necesario demostrár el efecto nocivo que tuvo la *773ley o acción gubernamental en el resultado de la competencia.
Aunque el Tribunal Supremo federal no ha tenido oca-sión de aplicar la mencionada variante de “legitimación activa” a casos de igualdad política, algunos tribunales fe-derales sí se han expresado sobre este asunto. Así se ha desarrollado en la jurisdicción federal la teoría de competitor advocate standing. Véase C.T. Sealander, Standing Behind Government-Subsidized Bipartisanship, 60 Geo. Wash. L. Rev. 1580 (1992). Bajo esta teoría se ha recono-cido legitimación activa a los partidos minoritarios cuando éstos pueden demostrar que una ley o actuación guberna-mental concede una ventaja indebida a los partidos mayo-ritarios y correlativamente sitúa al partido o grupo mino-ritario en una desventaja. Véanse: Fulani v. League of Women Voters Educ. Fund., 882 F.2d 621 (2do Cir. 1989); In re United States Catholic Conference, 885 F.2d 1020 (2do Cir. 1989); Fulani v. Hogsett, 917 F.2d 1028 (7mo Cir. 1990), cert, denegado, 501 U.S. 1206 (1991).(2)
En League of Women Voters Educ. Fund., supra, se re-conoció legitimación activa a un partido minoritario que fue excluido de un debate presidencial televisado subsi-diado por fondos públicos. El tribunal basó la legitimación activa en la ventaja competitiva que se le concedía a los partidos principales invitados al debate y en la pérdida correlativa de ventaja competitiva sufrida por el partido de Fulani. El tribunal expresó:
En esta era de telecomunicación moderna, quién puede dudar el poderoso efecto ventajoso que la exposición a los medios de comunicación puede tener hoy día sobre la candidatura de un importante aspirante que busca ser electo a un puesto político nacional .. .No hay duda de que la participación en estos debates confirió a los candidatos que aparecieron en los mismos al-*774gún tipo de ventaja competitiva sobre aquellos candidatos que no participaron. (Traducción nuestra.) Fulani v. League of Women Voters Educ. Fund., supra, pág. 626.
Claramente en este caso Fulani v. League of Women Voters Educ. Fund, el tribunal federal reconoce un daño en la ventaja competitiva que es distinguible e independiente de su efecto real en la contienda electoral. En In re United States Catholic Conference, supra, se sostuvo que la doc-trina del Tribunal Supremo federal que ha concedido standing a competidores económicos para impugnar beneficios gubernamentales concedidos a sus rivales comerciales, es aplicable también a la contienda política. In re United States Catholic Conference, süpra, pág. 1030. Sin embargo, no se le concedió legitimación al demandante por no estar éste en verdadera posición de competencia con respecto del demandado. La opinión disidente del Juez Newman aboga por una visión aún más amplia en el contexto de partes competidoras. A estos efectos expresó:
Una doctrina de legitimación activa se encuentra dentro de los límites manejables o permisibles cuando reconoce la competen-cia entre organizaciones que están sujetas a las mismas restric-ciones estatutarias y permite que partes competidoras que aca-tan dichas restricciones cuestionen la acción gubernamental que permite que una organización viole las referidas restriccio-nes en detrimento de las otras. (Traducción nuestra.) In re United States Catholic Conference, supra, pág. 1033.
En Fulani v. Hogsett, supra, esta vez en el Séptimo Cir-cuito federal, se le concedió standing a un partido minori-tario para impugnar una ley que le colocaba en desventaja competitiva con respecto de los demás partidos. Id., pág. 1030.
La doctrina federal anteriormente expuesta, la cual re-conoce la legitimación activa de partidos políticos cuando se ve lesionada su capacidad de competir en igualdad de condiciones, es perfectamente compatible con nuestra normativa. En el caso particular de Puerto Rico, el reclamo de igualdad entre los partidos políticos no se basa en la *775igual protección de las leyes ni en la Primera Enmienda. En nuestro ordenamiento, se ha reconocido expresamente el axioma de igualdad electoral inmerso en nuestra Constitución.
La alegación de que el derecho a la igualdad electoral de los demandantes, en su aspecto de paridad económica, ha sido lesionado por las campañas publicitarias desplegadas por el gobierno central y por el Municipio de Carolina, no es abstracta ni especulativa. No es especulativo, por ejem-plo, el planteamiento de que una campaña millonaria diri-gida a resaltar los logros del Gobierno, coloca en desven-taja competitiva a los partidos de oposición. Aun sin tener que determinar el efecto real que la campaña del Gobierno haya tenido en el electorado, la alegación de que el fondo público se ha utilizado para adelantar la causa partidista del P.N.P., cumple cabalmente con el requisito de daño real exigido por nuestra doctrina de legitimación activa.
Es precisamente el derecho a la paridad de fondos lo que le faculta, como partido, para cuestionar el uso de fondos públicos para fines político-partidistas. El daño real, claro y palpable acontece dentro de la zona de interés del P.P.D. protegida constitucionalmente y reconocida legislativ-amente. El daño real se configura específicamente con la situación de desventaja competitiva en que la campaña co-loca al P.P.D.
La opinión de este Tribunal no está reconociendo al P.P.D. capacidad legal para cuestionar el uso de fondos como un daño generalizado al país. Un partido político no tendría legitimación, como tampoco la tendría el resto de la ciudadanía, para cuestionar la sabiduría del gasto público. Sin embargo, el P.P.D. no basa su alegación en la vindica-ción del "interés público” general, como fue el caso de los legisladores en Hernández Torres v. Gobernador, supra. El partido demandante en los casos de autos invoca un inte-rés particularizado, claro y legalmente reconocido en nues-tro ordenamiento constitucional a los partidos políticos: la *776paridad económica de los partidos que deriva del axioma de la igualdad electoral.
Además, de la transcripción de la evidencia de este caso se desprende que el P.P.D. alegó y probó que sufrió un daño a su capacidad competitiva con la campaña publicitaria. Específicamente, el perito del P.P.D., Merced Reyes, de-claró que la campaña del Gobierno le causó daño al P.P.D., pues lo colocó en una desventaja al comenzar el año electoral “sin la ventaja de tener algo en el ’95”. T.E., pág. 214. Igualmente, le causó daño porque la magnitud de la cam-paña le permitió al Gobierno aprovecharse de los descuen-tos por volumen que tienen los medios pagados para inten-sificar los anuncios para saturar el mercado. Como los partidos de oposición no tenían los mismos recursos, no tenían el poder de negociar para llevar a cabo una cam-paña análoga. Por lo tanto, estaban en desventaja frente al incumbente. Además, explicó que a su vez el P.N.P. se be-nefició porque no había tenido que desarrollar una cam-paña publicitaria para mejorar la credibilidad y percepción de los votantes sobre el incumbente, el candidato a Gober-nador por el P.N.P.
De esta manera, el P.P.D. no solamente alegó que había sufrido un daño, sino que en la vista celebrada demostró la naturaleza y magnitud de éste. De la transcripción se des-prende también que tanto Merced Reyes como Gaztambide Géigel explicaron que mediante esta campaña de anuncios se exaltaba la capacidad del incumbente de cumplir con los compromisos programáticos del P.N.P. en las áreas más neurálgicas para el electorado. Como el P.P.D. no tuvo la misma oportunidad de utilizar los fondos públicos para in-fluir en las percepciones de los votantes sobre los temas de campaña y compromisos programáticos, el efecto fue colo-carlo en una desventaja competitiva en el proceso electoral que se avecina.
Los mismos argumentos que hemos esbozados sobre la legitimación activa del P.P.D. son aplicables al caso del *777Ledo. Max Pérez Preston. El principio de igualdad política permea todos los ámbitos de nuestro panorama electoral. No se limita al gobierno central. Es así que el candidato del P.N.P. en el ámbito electoral municipal sufre un daño aná-logo al que sufre el P.P.D. en el ámbito del gobierno central. No se justifica, para efectos de la legitimación activa, dis-tinción alguna entre ambos casos.
En conclusión, tanto el P.P.D. como el candidato Max Pérez Preston, cumplen con el estándar mínimo exigido jurisprudencialmente para que se les reconozca legitima-ción activa. Por ende, la opinión del Tribunal correcta-mente concluyó que tanto el P.P.D. como Pérez Preston te-nían legitimación activa para incoar esta acción y evitar que el Poder Ejecutivo y el Municipio de Carolina menos-caben sus intereses legalmente reconocidos de competir en igualdad de condiciones en el proceso electoral.
IV
Superada la controversia de legitimación activa, debe-mos evaluar la controversia medular de estos casos. Al exa-minarlos, partimos de la premisa de que es innegable el interés del Estado en comunicar y orientar a las personas en tomo al funcionamiento de los servicios públicos y el desenvolvimiento de los programas gubernamentales. So-bre esos extremos coincidimos con la opinión del Tribunal de “que la expresión del gobierno de naturaleza educativa e informativa es indispensable para que el pueblo pueda juz-gar su labor y exigir remedios a los agravios gubernamentales”. En lo que concierne a la formulación de la política pública, anteriormente habíamos expresado que “[a]l amparo de sus poderes inherentes, el Gobernador tiene la facultad y el deber de informar sobre las medidas que ha tomado y los planes concebidos para atender los problemas del país”. Noriega v. Hernández Colón, 126 D.P.R. 42, 56 (1990), voto concurrente. Véanse, además: *778Rotunda and Nowak, Treatise on Constitutional Law. Substance and Procedure Sec. 20.11 (1992); M.G. Yudof, When Government Speaks: Politics, Law and Government Expression in America Cap. 3 (1983); S. Shiffrin, Government Speech, 27 UCLA L. Rev. 565 (1980).
Esta facultad gubernamental de informar al ciudadano sobre los asuntos públicos es correlativa a la consecución de un efectivo ejercicio del derecho constitucional a la li-bertad de expresión. Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo l.(3) Para que el Gobierno responda a la voluntad del pueblo es necesario garantizar la existencia de un libre intercambio de ideas donde los asuntos públicos estén su-jetos a examen y crítica por parte de los ciudadanos. Este principio está encarnado en nuestra Constitución como raíz indiscutible del sistema democrático de gobierno. Mari Bras v. Casañas, 96 D.P.R. 15, 20-21 (1968). Sin lugar a dudas, cuando el Estado ejercita su facultad de informar en función de los principios antes señalados, la ciudadanía está en mejor posición de conocer el funcionamiento del Gobierno, evaluar la gestión pública y reclamar remedios a los agravios gubernamentales.
No obstante, el ejercicio de esta facultad no es irrestricto. En ocasiones la expresión gubernamental no persigue ninguno de los fines antes expuestos. En tales instancias, la facultad de informar se convierte en instru-mento al servicio, bien de intereses personales, ideológicos o político-partidistas, ajenos al bienestar común. La impor-tante función informativa se degenera y el Gobierno, en vez de contribuir al libre intercambio de ideas donde los asuntos públicos estén sujetos a examen y crítica por parte de los ciudadanos, fomenta la deformación de este proceso. *779Lejos de perseguir fines educativos y de orientación, los recursos estatales se dirigen a la distribución de propaganda parcializada^4)
Consciente de este problema, la Asamblea Legislativa adoptó unas medidas cautelares para evitar el uso de fon-dos públicos por los incumbentes, durante el año de elec-ciones, para resaltar su imagen y ejercer una indebida in-fluencia en la percepción de los votantes sobre los temas importantes de la campañas políticas. Art. 8.001 de la Ley Electoral de Puerto Rico, supra. Sin embargo, como hemos adelantado, la aprobación de dicha disposición no impide que este Tribunal intervenga en casos como los de autos para evitar que se viole la See. 9 del Art. VI de la Consti-tución del E.L.A., supra, y proteger así a la ciudadanía de toda coacción en el libre ejercicio de la prerrogativa electoral.
En P.P.D. v. Gobernador II, supra, extendimos el alcance de la prohibición de la Ley Electoral de Puerto Rico a la celebración de un referéndum. Así evitamos que se utiliza-ran fondos públicos en campañas publicitarias guberna-mentales cuyo efecto era situar en una desventaja o des-igualdad económica a las campañas efectuadas por los partidos políticos de oposición sobre las enmiendas consti-tucionales propuestas en la consulta.
Con estos principios rectores en mente, estamos de acuerdo con la opinión del Tribunal en que las restricciones constitucionales que prohíben el uso de fondos públicos para fines político-partidistas operan en todo momento y no únicamente en el año de elecciones, como sostiene el *780Procurador General. También coincidimos en que esta res-tricción no requiere una ley específica para su vigencia.
V
Esta prohibición, por lo tanto, es aplicable a las campa-ñas publicitarias de carácter político-partidista llevadas a cabo por el Gobierno en años no electorales. No obstante, debido a los diversos tipos de campañas publicitarias que pueden llevar a cabo las agencias gubernamentales, distin-guir las campañas publicitarias legítimas de las que no lo son, es una tarea compleja.
En vista de esta dificultad, hay quienes postulan la teo-ría de que los tribunales deben abstenerse de entrar a ad-judicar las distinciones entre un anuncio gubernamental legítimo de uno que persigue fines político-partidistas por parte del incumbente. Argumentan que aun si existe una campaña propagandística, es mejor dejar el efecto que ésta pueda tener al proceso político. No podemos refrendar esta posición. ¿Cómo abandonar la solución al ruedo del proceso político y finalmente al resultado electoral, cuando es pre-cisamente la igualdad de condiciones entre los partidos y la pureza del proceso lo que pretende alterar y manipular la actuación gubernamental? El profesor Chemerinsky ilus-tra de forma diáfana esta paradoja:
La única manera de limitar el abuso del incumbente es me-diante la acción judicial. Si la rama judicial se abstiene de ac-tuar, las prácticas inconstitucionales continuarán irrestrictas. El asunto no puede ser dejado al proceso político porque preci-samente lo que se reclama es que el incumbente está subvir-tiendo dicho proceso e impidiendo que sea un verdadero reflejo de la voluntad popular. Mientras más exitoso es el incumbente al utilizar los recursos gubernamentales para influenciar a los votantes, menos confiable será el proceso político. El profesor John Hart Ely explica que el “[m]al funcionamiento en el pro-ceso político ocurre cuando el proceso no merece la confianza, cuando ... los incumbentes están obstruyendo los canales del cambio político para asegurarse que se mantendrán dentro del *781círculo del poder y de que los otros se mantendrán fuera.” Esto, claro está; es precisamente lo que sucede cuando se abusa de la incumbencia: los que están “dentro” utilizan el poder y los re-cursos gubernamentales para impedir que los opositores le su-cedan en el poder. (Traducción nuestra.) E. Chemerinsky, Protecting the Democratic Process: Voter Standing to Challenge Abuses of Incumbency, 49 Ohio State L.J. 773, 778 (1988).
Además, igual complejidad tienen la interpretación de las otras disposiciones de la Constitución y esto no ha im-pedido que esta Curia adjudique controversias ante su con-sideración e interprete los preceptos constitucionales para impartirle vida a su contenido y asegurar su vigencia en el tiempo. Recordemos que no somos arqueólogos jurídicos excavando piezas del pasado para un museo ni albaceas que interpretan un testamento escrito en 1952. Todo lo contrario. Interpretamos una Constitución que mediante la indeterminación y generalidad de sus disposiciones con-tiene suficiente espacio para propiciar su evolución en “un futuro que se expande”. B. Cardozo, La Naturaleza de la Función Judicial, Eds. Arayú, 1955, pág. 64. Véase, ade-más, R. Canosa Usera, Interpretación Constitucional y Fór-mula Política, Madrid, Centro de Estudios Constituciona-les, 1988, pág. 111.
Esta responsabilidad constitucional exige que interpre-temos los preceptos constitucionales de carácter general para concretizarlos y encontrar una solución jurídica a los conflictos ante nos, que muchas veces tienen dimensiones políticas de importancia para el país. Por eso en el caso de autos no podemos escondernos como el avestruz, y tenemos que interpretar la See. 9 del Art. VI, supra, y determinar cuándo una campaña publicitaria gubernamental viola sus preceptos.
Una campaña ha sido definida como una acción en la cual varios medios de comunicación son utilizados para lo-grar un propósito persuasivo o informativo sobre una po-blación escogida. Su propósito fundamental es influir en la conducta y en las percepciones de la población. E.M. Ro*782gers y J.D. Storey, Communication Campaigns, en Handbook of Communication Science, 817-821 (Charles R. Berger y Steven H. Chafee, eds., 1987); O. Kleppner, Advertising Procedure, 1979, pág. 59. Entre los diversos propósitos de una campaña se encuentran: el político, el de mercadeo de productos, el de información sobre salud y seguridad pública, y el de recaudación de fondos.
En el caso particular de las campañas políticas se ha reconocido que su propósito es influir en las percepciones de los votantes sobre los candidatos a cargos electivos y sus compromisos programáticos. Aunque es difícil medir con exactitud su efecto electoral a corto plazo, la literatura ilustrada sobre la conducta electoral revela que los medios pagados se utilizan por los candidatos para mejorar su. imagen pública y contrarrestar la publicidad adversa en los medios no pagados, incluyendo radio, televisión y prensa escrita. Véase, L. Sabato, The Rise of Political Consultants, 1981, págs. 118-120.(5)
El uso de los medios por parte de los candidatos e in-cumbentes de puestos electivos no cesa en años no electorales. La percepción pública sobre la labor de un in-cumbente depende sustancialmente de la información que se proyecte por los medios de comunicación y las campañas publicitairas. Precisamente por eso es que los incumbentes incurren en campañas como las de los casos de autos. Véanse: A. Ranney, Channels of Power: The Impact of Television on American Politics, 116-117 (1983); D. Graber, Mass Media and American Politics, 5-31 (1984); B. Bagdi-kian, The Media Monopoly, 174 — 192 (1987).
Aunque los recursos ecoriómicos de una campaña no *783siempre se traducen en una victoria electoral, es indudable concluir que a mayores recursos disponibles para promul-gar el mensaje político, mayores las oportunidades de in-fluir en las percepciones de los votantes y resultar victorio-sos en las contiendas electorales. Ante esa realidad, en Puerto Rico la Asamblea Legislativa limitó el gasto de los partidos políticos en los medios de difusión, estableciendo un tope en el año de elecciones. Art. 3.010 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3110. La intención fue sin duda evitar un desbalance desmedido en las campañas publicitarias de los partidos.
En el caso particular de las campañas publicitarias del Gobierno, su validez depende de que cumplan con los pa-rámetros constitucionales de la See. 9 del Art. VI, Const. E.L.A., supra. Como correctamente concluye la opinión del Tribunal, esta decisión requiere “determinar su propósito y evaluar su contenido” para adjudicar si cumple con los pre-ceptos constitucionales. La determinación del propósito de las campañas es decisiva, dado que la prohibición constitu-cional del Art. VI, Sec. 9, supra, está concebida a base de fines o propósitos: “Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado Art. VI, Sec. 9, Const. E.L.A., supra, pág. 369.
Cuando en los anuncios gubernamentales prevalece un propósito partidista, se lesiona el principio de igualdad electoral, lo cual constituye una violación del imperativo constitucional de la See. 9 del Art. VI de nuestra Constitu-ción, supra. P.P.D. v. Gobernador II, supra. Conscientes de este principio rector en nuestro ordenamiento, coincidimos con la opinión mayoritaria.en que el axioma constitucional de igualdad no tolera una campaña de anuncios que, vistos en su totalidad, muestren un propósito manifiesto o subya-cente de naturaleza político-partidista.
Para poder determinar su propósito es indispensable examinar el contenido de la campaña y evaluar si ésta *784tiene un propósito político partidista. A tales efectos, debe-mos examinar, entre otros, los criterios siguientes:
1. Si la expresión contiene ataques directos a los parti-dos o candidatos de oposición.
2. Si vista la campaña en su totalidad, el valor informa-tivo y el beneficio para el ciudadano es mínimo y está su-bordinado a la exaltación de la figura u obra del incum-bente.
3. Si la expresión contiene mensajes, frases, insignias, logos, colores o figuras identificadas con el partido político en el poder.
4. Si existe un vínculo entre el plan, diseño y desarrollo de una campaña gubernamental con la campaña del par-tido político en el poder. Cualquier designio o plan común entre las campañas del Gobierno y las de cualquier partido resulta inadmisible en nuestro orden constitucional.
Aunque la cantidad de fondos utilizados en la campaña del Gobierno no es un elemento decisivo, sin duda es un factor a considerarse en la determinación de fin público. Dicho gasto debe ser visto en el contexto de un país como el nuestro, con fondos limitados y con muchas- necesidades primordiales carentes de ayuda gubernamental.
Ala luz de estos criterios, sin pretender ser exhaustivos, estimamos permisibles los anuncios informativos con avi-sos y notificaciones relacionados a actividades guber-namentales. En muchos de esos casos se trata de una pu-blicación o difusión exigida por el propio ordenamiento legal.
Igualmente son aceptables en años no electorales las campañas educativas del Estado dirigidas a orientar a la ciudadanía sobre los servicios, beneficios o productos ofre-cidos por el Estado o sus instrumentalidades. También son legítimos los anuncios con información de interés público o los que tienen el propósito de orientar a la ciudadanía en situaciones de emergencia o cuando exista algún peligro para la salud o la seguridad pública.
*785De igual manera, otro tipo de campaña en el cual existe un claro fin público es la de aquellos anuncios que buscan promover el desarrollo de los recursos naturales, el tu-rismo, la agricultura, el comercio y la industria o los que tienen el propósito de atraer inversiones a nuestro país. Este tipo de comunicación no lesiona el axioma de igualdad electoral y redunda en beneficio directo al ciudadano.
Por otro lado, nuestros pronunciamientos no impiden que los funcionarios electos celebren conferencias de prensa, pronuncien discursos o mensajes al país, escriban columnas o artículos, o concedan entrevistas a los medios de comunicación para exponer sus posiciones particulares sobre asuntos de interés público.
Lo que sí significa es que si estos funcionarios quieren llevar a cabo campañas publicitarias para enaltecer su imagen o atacar a sus oponentes, deben sufragarlas de su propio peculio o con fondos de sus respectivos partidos políticos.
VI
Aclarado el marco normativo aplicable a la controversia del caso de autos, procede pronunciamos sobre los dictá-menes recurridos emitidos por las distintas salas del Tribunal de Primera Instancia. A la luz del análisis vertido, concurrimos con la opinión del Tribunal en que tanto la campaña gubernamental impugnada, como la campaña municipal, representan una violación de la See. 9 del Art. VI de la Constitución del E.L.A., supra, y del axioma de igualdad electoral.
En el caso P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, la campaña de anuncios impugnada presentaba el con-traste entre el número de tarjetas de salud repartidas por el Gobierno y el hecho de que el Alcalde Héctor Luis Acevedo no había repartido ninguna. Aunque por la natura-leza de la controversia pública entre el Municipio y el go-*786bierno estatal, el Departamento de Salud podía informar al país sobre las razones por las cuales no se había extendido el programa de las tarjetas de salud a los residentes de la ciudad de San Juan —Noriega v. Hernández Colón, supra, voto de conformidad— el ataque directo al Alcalde Acevedo y a su gestión municipal es ilegal. No podemos ignorar que el Alcalde Acevedo es el Presidente del P.P.D., uno de los partidos de oposición del actual Gobierno y candidato a la gobernación en las próximas elecciones generales por esa colectividad. Si la intención gubernamental era puramente informativa, en nada se justifica la referencia en forma de ataque directo a la gestión del Alcalde Acevedo. A la luz de los criterios esbozados, es impermisible constitucional-mente este tipo de ataque directo, sufragado con fondos públicos, en contra de un candidato de un partido opositor.
En el caso Max Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, se impugnó la difusión de la campaña del Muni-cipio de Carolina cuyo mensaje central se encapsulaba en la frase “UNA DÉCADA DE SUPERACIÓN”. Este mensaje fue desplegado en propiedad del gobierno municipal me-diante el uso de pegatinas y rótulos, y fue difundido en los medios de comunicación mediante anuncios publicados en periódicos. En su logo central, la campaña contenía como elemento común un número diez (10) y el color rojo. Dicha campaña hace clara referencia a los diez (10) años de in-cumbencia del Alcalde Aponte electo bajo la insignia del P.P.D., caracterizando su obra como una de logros y de superación.
En consonancia con nuestra discusión sobre legitima-ción activa, concurrimos con la opinión mayoritaria en que el demandante Pérez Preston alegó y demostró un daño real, claro y palpable, provocado por la desventaja compe-titiva en que le coloca la campaña del gobierno municipal. También coincidimos con la opinión del Tribunal de que esta campaña “pretende enaltecer los logros de la presente administración y de su alcalde en anticipo a las elecciones *787del 1996, en las cuales éste figura como candidato a la reelección”. Examinada la campaña publicitaria del Muni-cipio en su totalidad, es evidente que el valor informativo y el beneficio para el ciudadano es mínimo. Su propósito pri-mario es exaltar la figura y la obra del incumbente.
Finalmente, en el caso P.P.D. v. P.N.P., Caso Núm. CT-95-10, la prueba claramente demostró que la campaña pu-blicitaria de las agencias del Poder Ejecutivo con el lema unitario de “compromiso cumplido” tiene una conexión directa con la campaña simultáneamente llevada a cabo por el P.N.P. bajo el lema de “prometimos y cumplimos”. Según lo demostró el testimonio del Dr. José R. Gaztambide Géi-gel, la campaña del Gobierno responde a un diseño unita-rio y tiene el propósito principal, utilizando fondos públicos para ello, de enaltecer la imagen del incumbente paralela-mente con la campaña que llevaba a cabo el P.N.P. de des-tacar la capacidad del incumbente de cumplir con sus com-promisos programáticos:
P Por favor, explíquenos cómo se relaciona, [el letrero que hay en el edificio de los cuarteles generales del P.N.P de Pro-metimos y Cumplimos], si se relaciona de alguna manera, [con la campaña publicitaria del gobierno], según su opinión?
R Sí, para m[í] todo político hace sus promesas, hace sus compromisos cuando está corriendo para un puesto en una campaña. Entonces en el caso de la campaña del ’92 yo creo que una de las cosas que la caracterizó fue que el Dr. Rosselló hizo unos ofrecimientos muy concretos sobre irnos planes muy par-ticulares que él quería llevar a cabo. Entonces, cuando entonces hoy vemos a la misma vez que el Partido Nuevo Progresista utiliza como lema en su sede central, que es muy notable, dicho sea de paso por su localización física, al lado del expreso, de manera que cumple una función de dar, de comunicárselo a mucha gente, verdad, muchas personas, al igual que por su importancia política, establecen la conexión que ellos quieren que la gente haga, en términos de “miren, nosotros dijimos que íbamos a hacer unas cosas y nosotros las cumplimos”.
Entonces yo entiendo que la campaña ésta que estamos viendo de las agencias del gobierno, lo que hacen es darle cuerpo a este lema, a este slogan de “Prometimos y cumplimos”, aunque no aparece el Partido Nuevo Progresista como haciendo *788la campaña, sino agencias particulares, de agencias específicas, debo decir, del Gobierno.
Para mi la conexión es clara en términos de como le dije, de el lema, en términos de los colores utilizados y en términos ade-más de que todas tienen un carácter auto— Bueno, no todas, casi todas, tienden a tener un carácter auto-congratulatorio, de hablar de lo bien que le fue, de las cosas que hizo esa agencia y no un carácter informativo, como en ocasiones entiendo que son los anuncios del gobierno. T.E., págs. 102-107.
La prueba presentada también demostró que los anun-cios de la campaña del Gobierno contienen unos elementos comunes que hacen referencia al partido de gobierno y su candidato a la gobernación, Dr. Pedro Rosselló. Entre los que resaltan encontramos repetidamente el uso de la palma, símbolo del P.N.P.; el color azul, color que identifica a dicho partido, y el lema unificador de toda la campaña, “compromiso cumplido”:
P Como experto, puede usted indicarnos a nosotros si en su opinión esos partes de prensa establece algún tipo de relación entre la obra de gobierno con la persona o grupo político que en el ’92 hizo una promesa?
R Yo entiendo que sí, yo creo que establece una relación clara, muy bien hecho, dicho sea de paso. Realmente es una campaña muy sofisticada, que trata de, creo yo, llevar el crédito por la obra de gobierno a otras personas que no son necesariamente la agencia misma, sino que al hacer uso de el color azul y del compromiso cumplido, yo creo que hace referencia realmente a otros entes políticos y a otras personas, otros personajes políticos.
P Sabe usted qué ente político hace referencia entonces?
R Yo entiendo que se refiere al Partido Nuevo Progresista.
P Y a qué personas particular?
R Al Gobernador, Sr. Pedro Rosselló.
No se trata de que un anuncio en particular no pueda mostrar una palma o que de ahora en adelante no se pueda utilizar el color azul en anuncios gubernamentales. Lo que sí repudiamos es el despliegue repetido y continuo de dichos símbolos en una campaña dirigida a resaltar la ima-gen del incumbente y del partido que representa.
De los datos ofrecidos por Publish Records Service se *789desprende que en esta campaña se gastaron millones de dólares en pocos meses. De esta manera se compró sufi-ciente. espacio en los medios pagados para saturar todo el mercado desde la radio y televisión hasta los comerciales en los cines. Esta intensidad en la difusión de los anuncios, de ordinario, rebasa los límites de una campaña informativa.
La prueba también reveló que la campaña se originó en La Fortaleza y que tenía unos elementos unitarios que in-dicaban que había una dirección central.
Este no es el tipo de campaña publicitaria que se des-pliega en función de la legítima facultad gubernamental de informar a la ciudadanía. Todo lo contrario. Esta es una campaña coherente y unificada que consiste de diferentes anuncios que destacan que el doctor Rosselló González ha cumplido con las promesas políticas. Vista en su totalidad, en la campaña predomina un propósito político-partidista que choca abiertamente con nuestro orden constitucional. Los fondos públicos no pueden ser utilizados para sufragar una campaña concertada y diseñada para adelantar la causa electoral de partido político alguno.
Por tales razones, el criterio de la mayoría es acertado al reconocer la legitimación activa del P.P.D., endosar las conclusiones del ilustrado Tribunal de Primera Instancia, dictar el injunction preliminar y devolver el caso al foro de instancia para la continuación de los procedimientos.
Por todo lo anterior, estamos conformes con la opinión emitida por este Tribunal.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Power tends to increase power, the power machine tends ceaselessly to extend itself.... Those who specialize in the affairs of
*790the whole, have a propensity to take themselves for the whole
... the State tends to ascribe to itself a peculiar common good —its own preservation and growth— distinct both from the public order and welfare which are its immediate end, and from the common good which is its final end.
All these are but instances of... excess or abuse. .. .the State is neither a whole nor a subject of right, or a person. It is a part of the body politic, and, as such, inferior to the body politic as a whole, subordinate to it, and at the service of its common good
The people are above the State, the people are not for the State, the State is for the people.
Jacques Maritain,

Man And The State

I — I
En cualquier sociedad verdaderamente democrática, donde el pueblo mismo es la fuente del poder público y donde el orden político está subordinado a los derechos y al bienestar general de la gente, el Gobierno está compelido a actuar siempre como servidor de la colectividad, que es su poderdante.
En tal sistema democrático, el pueblo es el dueño de la cosa pública. Los fondos y la propiedad que manejan los gobernantes pertenecen al pueblo y sólo para el estricto beneficio del pueblo pueden utilizarse. El Gobierno admi-nistra la propiedad y los fondos públicos como mía fiducia, de lo cual se desprende la obligación de usarlos con el mayor escrúpulo, conforme a la naturaleza y los fines de tales bienes.
Ese deber que siempre tienen todos los que ejercen la autoridad del Estado, de utilizar los fondos públicos con la mayor pulcritud y sólo en beneficio de la gente, es particu-larmente apremiante en sociedades como la de Puerto Rico. Nuestro país, que dista mucho de ser afluente, cuenta con un enorme grupo poblacional que no logra conseguir empleo y que sobrevive, esencialmente, a base de la asis-*791tencia económica que le provee el Estado. La honda depen-dencia en la beneficencia pública, de casi la mitad de la población, le impone al gobierno de la isla el urgente deber de usar los fondos públicos con especial rigurosidad para promover el desarrollo económico y prestar servicios de ca-lidad para aquellos puertorriqueños que se han visto obli-gados a hacer de tal dependencia, su forma de vida. Desti-nar dichos fondos a menesteres de cuestionable validez constituye un agravio contra los indigentes del país.
Existe otra realidad conocida en Puerto Rico, que converge también para exigir la mayor austeridad en el uso de los fondos públicos: Los dineros que recibe el Gobierno se recaudan, en gran parte, de las contribuciones impuestas a millares de puertorriqueños que sólo reciben ingresos modestos. Una enorme porción de nuestra fuerza trabaja-dora consiste de empleados asalariados cuyos sueldos esca-samente alcanzan para proveerles de un nivel de vida de-coroso y estable. A pesar de que estos trabajadores realmente viven al filo de la pobreza, sus limitados ingre-sos tributan. De ese modo, las arcas gubernamentales se llenan, en parte, con estas aportaciones fiscales que cons-tituyen un verdadero sacrificio para estos asalariados que las pagan. Por lo onerosas que resultan las contribuciones aludidas, el Gobierno está obligado a usar dichos fondos sólo para fines patentemente legítimos. El dispendio de és-tos en proyectos de cuestionable utilidad pública, consti-tuye un grave atropello contra los poderdantes que han pagado sus impuestos a costa de serias privaciones.
h-H t-H

La limitación constitucional al uso de fondos públicos

El preeminente deber de usar los fondos públicos sólo para fines auténticamente gubernamentales, someramente delineado en los párrafos anteriores, es parte integral de nuestro sistema de vida democrático. Su observancia, en *792términos generales, depende principalmente de la integri-dad de los gobernantes y de la vigilancia pública y electoral continua de los gobernados. En otras palabras, dicho deber se cumple cabalmente cuando los que ocupan los cargos públicos los honran rigurosamente con su conducta de alta moralidad política o cuando la gente y los medios fiscalizan el despilfarro, y ello se toma en cuenta al momento de pon-derar el reelegir a los incumbentes.
Nuestro ordenamiento constitucional, claro está, con-tiene un mandato de que los fondos públicos sólo pueden usarse para fines públicos; pero éste no es susceptible de aplicación estricta al grueso de las situaciones que susci-tan problemas de uso imprudente de tales fondos. Al inter-pretar el referido mandato constitucional, ha sido necesa-rio reconocer que ese mandato entraña un amplio ámbito de discreción legislativa y ejecutiva, por la naturaleza misma de la gestión pública. Las cambiantes condiciones sociales de la colectividad, la creciente complejidad de sus problemas y los avances científicos y tecnológicos hacen necesario otorgarle flexibilidad a los funcionarios guberna-mentales en el desempeño de sus responsabilidades y, con-secuentemente, en su administración de los bienes públicos. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982 (1960). La discreción y la flexibilidad que le hemos reconocido a las ramas políticas del Gobierno, en cuanto al uso de los fon-dos públicos, apareja inevitablemente intersticios de derro-che que de ordinario no pueden conjurarse judicialmente. En tales casos, ausente la voluntad de los gobernantes de no malgastar los dineros del pueblo, le toca principalmente a este último la tarea de reprobar esa falta de moral pública. La intervención de los tribunales procede sólo en casos de claro abuso de discreción gubernamental.
*793HH I — I HH

El principio de igualdad política

Existen otras normas constitucionales que también in-ciden sobre el asunto de los desembolsos públicos. Se trata de normas especiales, relativas a fundamentales valores constitucionales, que acarrean severas limitaciones en cuanto a determinados usos del dinero del pueblo. El Go-bierno, por ejemplo, no puede usar fondos públicos de modo alguno para fines sectarios. Lemon v. Kurtzman, 403 U.S. 602 (1971). También está estrictamente prohibido destinar fondos públicos para el sostén de instituciones educativas privadas. Asoc. Maestros P.R. v. Srio. Educación, 137 D.P.R. 528 (1994).
Una de estas normas, de singular pertinencia al asunto que nos concierne en los casos de autos, es la que consagra la esencial igualdad económica de los partidos políticos en cuanto a la divulgación de sus ideas y posturas en el país se refiere. P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994); Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984); P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980).
El referido principio de igualdad política constituye una fuente de derecho más accesible y más precisa, respecto del asunto que nos concierne aquí, que la del mandato que requiere que los fondos públicos se destinen sólo a fines públicos. Conforme dicho principio, el partido que ostenta el poder de gobernar al pueblo en un momento dado no puede utilizar fondos públicos para promover sus posturas políticas. El Estado y sus instrumentalidades están compe-lidos a mantenerse neutrales en el debate público político-partidista, por lo que no es permisible la ventaja indebida, que supondría para el partido que está en el Gobierno usar fondos públicos para divulgar sus ideas y mensajes. No puede haber, en una palabra, propaganda política gubernamental.
Por la naturaleza misma del principio constitucional en *794cuestión, están vedados todos los dispendios públicos que tiendan o estén destinados a mantener al partido de go-bierno ostentando el poder o a ayudarlo a prevalecer en el debate público. Cualquier ventaja que tenga el partido de gobierno, mediante la utilización de los fondos de la colec-tividad, constituye una desigualdad, por lo que está proscrita. No hay espacio aquí para distinciones de grado. Si el desembolso de fondos que pertenecen a todo el pueblo adelanta, de cualquier manera, los intereses del sector po-lítico en el poder, ello constituye una ventaja sobre los otros sectores políticos, sea ésta grande o pequeña. Lo ilí-cito de tal ventaja no depende de su dimensión, sino de su ínsita inequidad. Todas están prohibidas, porque todas, in-herentemente, aparejan la desigualdad.
Tampoco importa la época en que ocurre la ventaja. Es de conocimiento general que la contienda política acontece incesantemente en Puerto Rico. No existe partido alguno en el país que limite su proselitismo sólo al año de eleccio-nes; ni aspirante o incumbente que no aproveche cualquier ocasión para promover su eventual candidatura. Como en nuestra realidad, la campaña eleccionaria se desarrolla todo el tiempo; el principio de igualdad económica aplica también en todo momento.
Por razón de lo anterior, pues, cualquier desembolso de fondos públicos que tienda a aventajar al partido en el po-der, debe considerarse constitucionalmente sospechoso y sujeto al más estricto escrutinio judicial. Deben aplicarse aquí las normas relativas a acciones gubernamentales que, por trato desigual, menoscaban algún derecho fundamental.
*795IV

Límites a los anuncios gubernamentales

Para darle plena vigencia al principio constitucional de igualdad política, reseñado antes, es necesario restringir rigurosamente los anuncios gubernamentales. No basta con prohibir sólo los que son de corte patentemente político. Es necesario formular criterios más asépticos. Ello no sólo porque cualquier anuncio gubernamental que represente alguna ventaja política para el partido en el poder socava el principio de igualdad inmerso en nuestra Constitución, sino porque, además, para promover la requerida neutra-lidad gubernamental en el proceso decisional puertorri-queño, es menester evitar la seductora tentación que tie-nen los gobernantes de turno, ordinariamente, de manipular anuncios legítimos para obtener una ventaja política. El problema que se plantea en los casos de autos es precisamente el de anuncios políticos que se disfrazan como auténtica comunicación gubernamental. Se trata de un problema que no se puede resolver adecuadamente si no se extirpa de raíz la posibilidad misma de aprovechar políticamente el anuncio oficial. A ningún funcionario pú-blico más o menos avezado se le ocurriría usar los fondos gubernamentales para pagar anuncios crudamente políticos. Ello sería evidentemente ilegal e incluso delictivo. Lo que se hace, más bien, es aprovechar la zona gris de los anuncios de cariz gubernamental para insertar solapados contenidos políticos. Para conjurar esa taimada práctica —ante nos ahora— cuyo uso se ha acrecentado en los últimos años, es menester reducir tajantemente el es-pacio que da margen a la manipulación en los anuncios gubernamentales. Es menester limitar la facultad del Go-bierno de comprar anuncios sólo a un reducido número de instancias.
A tales fines, sólo deben permitirse los anuncios guber-*796namentales cuyos contenidos y diseño estén estrictamente limitados a dar información, dél tipo que las personas de la comunidad necesitan para atender concretamente los asuntos públicos. Los permisibles serían anuncios tales como los que:
(1) proveen información sobre deberes particulares que tienen los miembros de la comunidad y el modo de cumplir-los;
(2) proveen información sobre derechos y opciones espe-cíficos que tienen los miembros de la comunidad y los me-dios para ejercerlos;
(3) proveen información sobre oportunidades y progra-mas de servicios gubernamentales que pueden beneficiar a las personas de la comunidad y las maneras de aprove-charse de éstos, y/o
(4) proveen información sobre actividades públicas que las personas de la comunidad pueden disfrutar y los datos sobre dónde y cuándo se celebran.
Los anuncios en cuestión deben ser de naturaleza impersonal y no pueden tener contenidos o diseños que no sean los estrictamente necesarios para divulgar la infor-mación concreta y específica que va a comunicarse. Queda-rían excluidos, por ejemplo, los retratos de los jefes de las agencias o instrumentalidades que publican el anuncio. Quedarían excluidos, claro está, anuncios como los que es-tán en cuestión en todos los casos de autos.
En particular, quedarían excluidos también los anun-cios sobre los logros y las promesas electorales cumplidas. Tales anuncios “oficiales” son insidiosamente políticos y, además, son realmente innecesarios. Nadie puede decir cándidamente que en Puerto Rico los incumbentes en car-gos gubernamentales no tienen amplios y numerosos me-dios y ocasiones para divulgar sus logros si no es mediante el uso de anuncios oficiales. Los incumbentes tienen incon-tables oportunidades para dar a conocer sus logros particulares. Lo hacen en actos oficiales; lo hacen en las *797innumerables actividades sociales, cívicas y profesionales a que se les invita; lo hacen rutinariamente a través de comunicados de prensa y en entrevistas radiales y de televisión. Los incumbentes, precisamente porque lo son, tienen ventajas naturales en la comunicación social ma-siva y gratuita, que sus adversarios y contrincantes no tienen. Incluso, tienen ventajas a la hora de levantar fon-dos para sus campañas políticas, las cuales pueden desa-rrollar, efectivamente, para comunicar sus logros mediante anuncios políticos pagados. En la vida pública puertorri-queña no existe problema alguno de limitaciones a los in-cumbentes en la divulgación de sus logros. Por el contrario, el problema es más bien la saturación y el continuo bom-bardeo que experimenta la comunidad de propaganda so-bre los incumbentes. A esos excesos, tolerables en una de-mocracia, no es necesario añadir los abusos de la propaganda oficial que la desmerecen.
V

La opinión de la mayoría y los casos de autos

Evidentemente, la conceptualización normativa del asunto ante nos —que de modo esquemático he formulado en los párrafos anteriores— coincide, en lo principal, con los pronunciamientos detallados en la opinión del Tribunal. En general, además, estoy de acuerdo con las órdenes principales emitidas por la mayoría. Por ello, y en vista de que los casos ante nos presentan en común un importantísimo problema de la colectividad que amerita resolverse urgentemente, para colegiar, he emitido un voto de conformidad. Me pareció necesario, sin embargo, expre-sar unos criterios adicionales, formulados en esta opinión particular, para hacer hincapié en lo rigurosas que son las limitaciones sobre anuncios oficiales que surgen del princi-pio de igualdad inmerso en nuestra Constitución. He for-mulado estos criterios adicionales confiado en que, con *798ellos, en alguna oportunidad futura, de mayor serenidad, podamos fortalecer aún más la democracia puertorriqueña.
— O —

(10 T. Emerson, System of Freedom of Expression, Ed. Random House, 1970, pág. 699.


(2) Excepto en virtud del esquema visualizado en el Fondo Electoral que asigna unas cantidades a los partidos políticos en igualdad de condiciones y, claro está, las asignaciones presupuestarias a la Comisión Estatal de Elecciones para implantar la Ley Electoral de Puerto Rico. Véanse: P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 750-751 (1976); P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313, 324-325 (1980).


(3) “La corrupción y el desembolso indebido o ilegal de fondos públicos —en sus formas múltiples, a veces burdas y otras sofisticadas'— son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apuntalado en el respeto a la dignidad humana y el dinero del pueblo como único soberano. No importa las modalidades que adopten, ni la jerarquía del funcionario involucrado; las mismas son intolerables. En última instancia, quien verdaderamente se perju-dica, no sólo en lo económico sino en lo moral, es la ciudadanía en general indepen-dientemente de su afiliación política. Es pues, obligación de los tribunales reivindicar esos valores fundamentales.” (Enfasis el original suprimido y énfasis suplido.) A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294, 294-295 (1991), voto concurrente.


(4) Como ponentes de P.R.P. v. E.L.A., 115 D.P.R. 631 (1984), y Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984), nunca hemos ignorado estos principios constitu-cionales y su aplicación a todo proceso electoral, sean primarias, elecciones, plebis-citos o referéndum.
En nuestro disentir en Noriega v. Hernández Colón, 126 D.P.R. 42 (1990), cues-tionamos la facultad y autoridad del Primer Ejecutivo para ordenar al Banco Guber-namental de Fomento que otorgara contratos de campañas publicitarias —anuncios de radio, televisión y prensa que versaban sobre la fábula de una vaca (Fortunata) y los beneficios de la venta por su dueño— por ser contrarios a la política pública plasmada en las leyes mediante la cual se adquirió y retendría para el pueblo la Puerto Rico Telephone Co.
Concluimos que los desembolsos eran ilegales y explicamos así “la simibtud y diferencia básica entre los programas de acción de los partidos políticos frente a una política pública oficial gubernamental. Ambos son de contenido ideológico e incluyen los planes sociales, económicos e idearios políticos. Ahí termina la semejanza. Una vez sometidos al electorado, culminada la elección de los funcionarios y debidamente juramentados, estos pueden transformar sus programas partidistas en política pú-blica de acción a través de los canales constitucionales que corresponden al Primer Ejecutivo y a la Asamblea Legislativa”. Noriega v. Hernández Colón, supra, pág. 59.
Subsiguientemente, sostuvimos en Berrios Martínez v. Gobernador II, 137 D.P.R. 195, 271 esc. 3 (1994), opinión disidente:
“Desde el primer incidente procesal de 2 de septiembre de 1994, constatamos la naturaleza político-partidista de las propuestas. El P.P.D. adujo que el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, impedía al Gobierno difundir anuncios de propaganda en año electoral. Los demandados argumentaron que sólo aplicaba en el contexto de elecciones generales, no en referendos, y que era de natu-raleza cívico-social. Invocaron la resolución del Tribunal en Regí. Creac. y Fuñe. Unidad Esp. J. Apel., 134 D.P.R. 670 (1993). La mayoría del Tribunal, mediante resolución, devolvió la controversia al Tribunal Superior. En nuestro disenso, expre-samos que no cabía hacer distinciones entre elecciones generales y referendos, pues en ambos se ejercitaba el sufragio electoral, el cual tenía que ser libre de coacción. Señalamos, además, que la prohibición estaba fundada en el principio de igualdad electoral y en el juego justo electoral, reproduciendo así nuestra[s] expresiones disi-dentes de Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991).
“En Gierbolini Rodríguez v. Gobernador, supra, la mayoría, tras una hermética y restrictiva aplicación de las técnicas procesalistas de justiciabilidad, entendió que no tenía jurisdicción para expresarse en los méritos. El efecto práctico fue que el Gobierno de entonces, dominado por el P.P.D., desató una masiva y costosa campaña publicitaria con miras al referéndum de ese año.
“Oportunamente, el asunto regresó a este Foro. En P.P.D. v. Gobernador I, 136 D.P.R. 861 (1994), mediante per curiam, finalmente el Tribunal reconoció que apli-caba dicha prohibición, adoptando implícitamente la esencia de los fundamentos de nuestra opinión disidente de Gierbolini Rodríguez v. Gobernador, supra.
“Al respecto, se decidió que el derecho del pueblo al sufragio universal —libre de coacción— y el principio de igualdad económica electoral hacían imperativo su apli-cación a los referendos, igual que a las elecciones generales.”


(5) En nuestro análisis, nos concentraremos en las cuestiones sustantivas fundamentales. No entraremos en una disquisición extensa sobre los planteamientos clásicos de justiciabilidad, a saber, legitimación activa, academicidad y cuestión po-lítica, los cuales consideramos improcedentes. Legitimación activa
En nuestro voto disidente de 1ro de diciembre de 1995 (CT-95-10) en virtud del mandato claro de la Ley Electoral de Puerto Eico, 16 L.P.R.A. see. 3101 et seq., caracterizamos como inmeritoria la alegación de falta de capacidad del P.P.D., como partido político, para demandar y ser demandado.
Basta reiterar que no albergamos duda alguna de que el P.P.D. tiene legitima-ción activa. Primero, es incorrecto afirmar que no alegó haber sufrido daño alguno. Segundo, si alguien debe tener legitimación activa para impugnar el uso de fondos públicos para pagar anuncios político-partidistas, es un partido, candidatos y sus electores individualmente. Véase P.R.P. v. E.L.A., supra.
Jamás hemos suscrito una interpretación restrictiva en materia de legitimación activa. En todas las decisiones en que este Tribunal sé ha negado a reconocerla, hemos disentido, confiriéndola a legisladores de minoría, organizaciones estudianti-les bona fide (F.U.P.I.), aspirantes o candidatos, e indistintivamente a todos los par-tidos políticos y sus electores.
“ ‘El sujeto principal de la arquitectura moderna constitucional-electoral tute-lado es el elector individual.’ (Enfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980). Como verdaderos destinatarios del sistema, el Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051, in fine expresamente les concede como ‘electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de [la] Declaración de Derechos y Prerrogativas de los Electores ante el Tribunal de Primera Instancia que corresponda’. (Enfasis suplido.).” Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 454-455 (1993), opinión concurrente y disidente.
En el Caso Civil Núm. AP-95-9, tanto el Ledo. Max Pérez Preston —Presidente del Comité Local del P.N.P. y aspirante a la alcaldía del Municipio de Carolina— al igual que los legisladores de Distrito y electores de ese partido poseen legitimación activa. Acevedo Vilá v. Corrada Del Río, 138 D.P.R. 886 (1995), opinión disidente. Bajo el predicado de igualdad constitucional electoral, no podemos distinguir entre ineumbentes y aspirantes. Marrero v. Mun. de Morovis, supra, pág. 647. Véase E. Chemerinsky, Protecting the Democratic Process: Voter Standing to Challenge Abuses of Incumbency, 49 Ohio St. L.J. 773 (1988). Academicidad
Ninguno de los recursos es académico por su naturaleza repetitiva. Según seña-lado, reclamos idénticos judiciales han surgido antes bajo diversas administraciones del P.N.P. y P.P.D. En todos los casos anteriores el Estado ha planteado que no puede haber restricción judicial; ahora otra vez insiste y reclama poder continuar haciéndolo. El carácter recurrente derrota la tesis de academicidad. Además, otros anuncios pagados por fondos públicos continúan publicándose en la prensa del país a un ritmo acelerado.

Cuestión política

Se trata de reclamos justiciables. La situación ante nos dista mucho de presen-tarse como tabú o cuestión política. La controversia real es una pura de derecho: interpretar si es constitucionalmente válido el uso de fondos públicos para la propaganda política. Ello es función judicial por excelencia.
Acoger la tesis del Estado y demás demandados, “representaría obliterar el sis-tema de separación de poderes. Convertiría a la Asamblea Legislativa y al Ejecutivo *712en jueces absolutos de sus propios actos. ‘ “¡No corresponde ocuparse, naturalmente, de aquellos otros que, impresionados por la vibración, diré sonora, de las palabras ‘cuestiones políticas’, no penetran el concepto de la ‘justiciabilidad’ y piensan, nada menos, que se pretende ‘politizar a la justicia’ cuando lo que se quiere es ‘despolitizar a las soluciones jurídicas’...!”’ L.M. Bofñ Boggero, La función judicial y la abogacía, 115 Rev. Jur. Arg. La Ley 1095, 1104 (1964)”. (Énfasis suplido y en el original.) Sánchez y Colón v. E.L.A. I, supra, pág. 459.
“El carácter del pleito —de consecuencias y móviles políticos— no desvirtúa, sino que fortalece la naturaleza eminentemente justiciable de la controversia y de la cualidad jurídica de los remedios invocados, a saber, la ilegalidad en el uso de los fondos públicos y la desigualdad creada entre los partidos políticos de oposición. P.S.P. v. Srio. de Hacienda, supra; P.S.P., P.P.D., P.I.P. v. Romero Parceló, 110 D.P.R. 248 (1980); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 770-771 (1983).”P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 378 (1988).


(6) “Es lógico, pues, concluir que existe una estrecha correspondencia entre el derecho a la libre expresión y la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tampoco se puede exigir remedios a los agravios gubernamentales mediante los procedimientos judiciales o a través del pro-ceso de las urnas cada cuatro (4) años.” Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982).


(7) P.I.P. v. C.E.E., 120 D.P.R. 580, 662-663 (1988); P.N.P. v. Hernández, Srio. D.T.O.P., supra; Noriega v. Hernández Colón, supra; Gierbolini Rodríguez v. Gober-nador, supra; Sánchez y Colón u. E.L.A., supra; Com. Electoral P.I.P. v. C.E.E., 139 D.P.R. 48 (1995), opinión disidente.


(8) “En materia de instituciones políticas encontramos cierta simbiosis entre forma • — estructura y dinámica de los órganos y contenido— lo que se puede realizar — . Por esta razón la clasificación de sistemas que hace el hombre político va teñida, en última instancia, de un juicio de valor en bueno o malo. Bueno es el sistema que él preconiza, el que sirve a sus propósitos; malo, el de los antagonistas en la lucha política o el que entorpece la finalidad propia. Los valores inmanentes son una rareza en el combate político.” L.F. Martínez Ruiz, El político, el jurista y las leyes, Rev. Jur. de Cataluña, pág. 872.


(9) “No importa la teoría que endosemos —modelo del libre mercado de ideas, modelo del proceso democrático, modelo de libertad o modelo de tolerancia— promo-ver el desarrollo saludable en una sociedad democrática implica ... [que n]uestras opiniones y las de[l] prójimo, sean o no prejuiciadas, no pueden ser objeto de control gubernamental. Ello atentaría contra la naturaleza humana y sofocaría el libre pen-samiento y la expresión.” Noriega v. Gobernador, 130 D.P.R. 919, 925 (1992).


(10) Esta premisa es argumentada y sostenida por casi todos los que han escrito sobre el tema. Véanse: Chemerinsky, supra; M.A. Yudof, When Government Speaks, Berkeley: Univ. of California Press, Í983; S. Shiffrin, Government Speech, 27 UCLA L. Rev. 514 (1980); E.H. Ziegler, Jr., Government Speech and the Constitution: The *715Limits of Official Partisanship, 21 B.C. L. Rey. 578 (1980); Nota, The Constitutionality of Municipal Advocacy in Statewide Referendum Campaigns, 93 Harv. L. Rev. 535 (1980); R.D. Kamenshine, The First Amendments Implied Political Establishment Clause, 67 Cal. L. Rev. 1104 (1979); Emerson, op. cit.


(11) Dispone:
“Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
“Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Estatal de Elecciones.” 16 L.P.R.A. see. 3351.


(12) Incluso hemos rechazado el ingenioso argumento de boletines informativos publicados regular y permanentemente por la Oficina de Comunicaciones del Gobernador.
*716“El que una publicación se haya venido realizando antes del período de veda del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y esté sufragada regularmente, ¿desvirtúa su carácter de anuncio?; ¿pierde su calidad de gastos con fondos públicos que al Boletín de la Gobernación se le caracterice de ‘naturaleza oficial y continua’?; ¿establece, honestamente, alguna diferencia que lo prepare la propia Oficina de Co-municaciones y no una agencia de publicidad privada? En su origen, ¿de dónde pro-vienen tales fondos? Estas interrogantes quedan contestadas al confrontarnos con la innegable realidad de que es la sustancia y no la apariencia lo crucial y determi-nante; esto es, que la fuente verdadera son los fondos provenientes del erario público.
“En todo esto hay un eufemismo impermisible. Nada hay en la Constitución, en la Ley Electoral de Puerto Rico y en su historial en qué apoyar semejante proposición. Todo lo contrario —sin límite de tiempo— con referencia a toda propie-dad mueble e inmueble gubernamental, por interacción recíproca, los Arts. 3.001 y 3.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. secs. 3108c y 3108d, respecti-vamente, proscriben su uso ‘a los fines de hacer campaña política a favor o en contra de cualquier partido político o candidato’, y la concesión a tales efectos de cuales-quiera privilegios especiales. De manera expresa, el Art. 3.012 de la Ley Electoral de Puerto Rico, supra, consagra el principio constitucional igualitario de que ‘[tjodos los partidos políticos y candidatos y grupos independientes tendrán el mismo acceso y oportunidades] ...’.
“En resumen, el uso de fondos públicos para fines de propaganda partidista está prohibido, aun cuando el Gobierno prescinda de los medios de difusión comercial pública del país o de agencias de publicidad privadas.!4) ...
“(4) De prevalecer esta contención, podría llegarse al absurdo de que concerta-damente todas las agencias establecieran antes del año de elecciones, a través de sus propias oficinas de comunicaciones, un programa de publicación regular y directa —bajo el manto de información de incuestionable interés público— y así continuar haciendo lo que frontalmente la Constitución y la Ley Electoral de Puerto Rico prohíben.” (Enfasis suplido y en el original.) P.N.P. v. Hernández, Srio. D.T.O.P., supra, págs. 382-384.


(13) Una diferencia cognoscible es que existe una mayor necesidad de establecer unos controles previos a estos desembolsos mientras más próximas las elecciones. Nuestra memoria es porosa, por lo que un anuncio publicado pocos meses o semanas *717antes de las elecciones será más efectivo que uno publicado dos años antes; además, los electores, candidatos y partidos políticos agraviados tendrán menos tiempo para acudir y conseguir acción remedial en los tribunales.


(14) En esta área, el fenómeno de los excesos de funcionarios y modus operandi no es privativo de Puerto Rico. En el escenario estadounidense, se ha acuñado la frase abuso del incumbente para describir “el uso de los recursos gubernamentales, no disponibles a ningún otro candidato, para ayudar a un incumbente en su reelección. Hay muchas maneras en que un incumbente puede usar su cargo para adelantar su campaña eleccionaria. Por ejemplo, algunos candidatos han tratado de usar fondos públicos para pagar los gastos de campañas, incluyendo los costos de viajar, de publicaciones y salarios. Muchos han sido acusados de abusar el ‘privilegio del franqueo’, enviando literatura de campaña a sus representados con cargo a sus gastos gubernamentales. Otra forma de abuso del incumbente es usar empleados del gobierno para realizar tareas de campaña mientras están en la nómina pública. De hecho, algunos incumbentes expresamente han amenazado despedir aquellos em-pleados que se han negado a apoyarlo en sus campañas de reelección.
“Alegadamente algunos incumbentes han manipulado la concesión de subven-ciones y contratos gubernamentales para premiar a sus seguidores y de ese modo promover que los recipientes potenciales apoyen su esfuerzo de reelección. Otras formas de abuso son más sofisticadas y virtualmente imposibles de controlar. Por ejemplo, se ha acusado algunos presidentes de manipular las estadísticas guberna-mentales durante el tiempo eleccionario para mejorar la imagen de la adminis-*719tración. En todos los niveles, funcionarios han manipulado los eventos noticiosos para coincidir con la elección”. (Traducción nuestra y escolios omitidos.) Cheme-rinsky, supra, págs. 775-776.


(15) “La democracia concibe una gobernación por mayorías temporeras sucesivas. La capacidad de desplazar a los funcionarios que ocupan puestos en el gobierno a favor de los representantes de una mayoría recientemente incoada, es, por lo tanto, un atributo esencial del sistema electoral en una república democrática. Por consiguiente, los ciudadanos y tribunales, ambos deben sospechar de los esfuer-zos de los funcionarios del gobierno para controlar el mismo sistema electoral que sirve como freno principal a su poder. Pocas eventualidades son tan antitéticas al concepto de gobernación por el pueblo como la de una mayoría temporera atrinche-rándose, manipulando mañosamente el sistema electoral mediante el cual los elec-tores, en teoría, pueden registrar su disgusto escogiendo un nuevo liderato.” (Traduc-ción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1097.


(16) Ya en West Virginia State Bd. of Education v. Barnette, 319 U.S. 624, 642 (1943), el Tribunal Supremo federal había proclamado que “[s]i hay alguna estrella fija en nuestro firmamento constitucional, es que ningún oficial, de alta o baja jerar-quía, puede prescribir lo que será ortodoxo en la política, nacionalismo, religión o en otros temas de opinión”. (Traducción nuestra.)


(17) “El ejemplo de la instrucción en las escuelas públicas ... no es el único ejemplo del poder que tiene el gobierno para crear e inculcar valores ideológicos. Sólo tenemos que fijar nuestra atención en el acceso fácil que tienen los funcionarios del gobierno a los medios de comunicación en masa, el privilegio de franqueo, el flujo constante de informes y publicaciones legislativas y ejecutivas, y el sistema de con-cesiones directas y subsidios indirectos al proceso de comunicación (incluyendo el financiamiento federal de elecciones), para reconocer que la expresión financiada o controlada por el gobierno juega un papel enorme en el mercado de ideas.” (Traduc-ción nuestra.) Shifírin, op. cit., pág. 569.


(í8) “[Seguramente, el gobierno está obligado constitucionalmente a no usar su poder de comunicación, como cualquier otro de sus poderes, para disminuir la liber-tad de expresión. Además, no incurrimos en una verdadera paradoja cuando invoca-mos la Primera Enmienda para restringir la comunicación del gobierno. El propósito de la Primera Enmienda es proteger las comunicaciones privadas, y nada en la garantía impide que el gobierno controle sus propias comunicaciones o las de sus agentes.” Emerson, supra, pág. 700.


(19) La publicidad es el “arte de dar a conocer las excelencias de un artículo, de un servicio o de una idea, por todos los medios imaginables; es hoy el más eficaz auxiliar del comercio y se ha convertido en una industria pujante, con empresas especializadas, escuelas, tratados, teorías y sistemas que se relacionan íntimamente con la psicología individual y social y estudian todos los medios para hacer efectiva la propaganda por medio de la prensa, la radiodifusión —ulteriormente y con eficacia estragadora a veces la televisión— los carteles, letreros luminosos, atracciones, ex-posiciones, y todo cuanto pueda llamar la atención del presunto cliente o adepto. El proceso psicológico de la captación por medio de la publicidad comprende: atraer la atención, grabar en la memoria, suscitar el interés, avivar el deseo, crear la voluntad, para lograr la adquisición, suscripción o inscripción”. Diccionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. VI, págs. 509-510. La propaganda “es la difusión de cualesquiera doctrinas o ideas por toda clase de me-dios de expresión (radiotelefonía, televisión, prensa, discursos, carteles y cuanto im-presione los sentidos), para ensalzar la bondad de una causa, escarnecer otras, atraer partidarios, inflamar el espíritu de partido o nacional, o desmoralizar al ad-versario o enemigo. Anuncio de un producto, con recomendación, generalmente exa-gerada, de sus cualidades y excelencias, superiores a todos los artículos o procedi-mientos similares según quien lo difunde o aquel a cuyo servicio lo ensalza.” Id., pág. 461.


(20) Es innegable la “realidad viva y la fuerza creciente en la formación y mani-pulación de la opinión pública por los llamados medios de comunicación social: prensa, radio, televisión, etc. Véanse: W. Overbeck y R.D. Pullen, Mayor Principles of Media Law, 2da. ed., Nueva York, Ed. Holt, Rinehart y Winston, 1985; D.E. Casper, Media and the Formation of Public Opinion: A Checklist, 1975-1984, Illinois, Vance Bibliographies, 1985; D.A. Graber, Mass Media and American Politics, 2da. ed., Washington D.C., Ed. Congressional Quarterly, 1984. ‘Como bien ha señalado Alf Ross, la propaganda apunta directamente a los instintos, estando probado que la sugestión emotiva, obedeciendo a normas de psicología colectiva, es mucho más eficaz que las apelaciones subjetivas a la razón ([op. c¿f.], p[ág]. 32). Por efecto de la propaganda, se puede cambiar la expresión de una voluntad popular Verdadera’ por otra voluntad popular ‘sintética’ ([í]dem, p[ág], 32), y frente a este riesgo, que es de tanta peligro-sidad para la democracia, estima Ross que la mejor salvaguarda está en ‘inmunizar a la población contra la propaganda, es decir, desarrollar en ella un sentido crítico que constituya la mejor inmunización contra la infección espiritual inducida por la sugestión propagandista’ ([í]dem, p[ág], 32).’ Vanossi, supra, págs. 1287-Í288”. P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 388.


(21) Véase Yudof, supra, en general, especialmente su Capítulo 5, titulado “El Impacto Indeterminado de las Comunicaciones en Masa”.


(22) La misma Comisión Estatal de Elecciones, en su Reglamento de Gastos de Difusión Pública del Gobierno, tiene el propósito de “evitar la divulgación publicita-ria indiscriminada con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes del gobierno que en alguna forma coaccionen o afecten la voluntad de los electores”. (Énfasis suplido.)


(23) “La valoración que hace el político es, pues, relativa. Valora con relación a un punto de vista determinado: el suyo. Este punto de vista no es sólo función de ideo-logía política; es también función de interés. Por esto el político, de modo consciente o no, valora de distinta manera los elementos de combate cuando está instalado en el poder que cuando aspira a conquistarlo. El que está en el poder tiene tendencia a estorbar los medios de lucha política de sus antagonistas; éstos, por el contrario, quieren vía libre.” Martínez Ruiz, op. cit., pág. 872.


(24) AI hacer esta aseveración, no negamos que la See. 9 del Art. VI de la Cons-titución del E.L.A., L.P.R.A., Tomo 1, tenga otras funciones. Obviamente, su función principal es evitar el derroche del erario. Pero sin una definición de “fines públicos”, la prohibición amenazaría convertirse en tautología. Nuestros esfuerzos, pues, están encaminados hacia desarrollar una interpretación que le dé contenido sustantivo.


(25) P.P.D. v. Gobernador, supra; Marrero v. Mun. de Morovis, supra; P.N.P. v. Tribunal Electoral, supra.


(26) Este principio se desparrama en diversas leyes que prohíben la publicación de anuncios falsos, exagerados o engañosos en el negocio de construcción de vivien-das (17 L.P.R.A. see. 509); en la rotulación de productos textiles (10 L.P.R.A see. 2156); en alimentos, drogas y cosméticos (24 L.P.R.A. see. 729); en la industria de seguros (26 L.P.R.A. see. 1004); en la venta de bienes inmuebles fuera de Puerto Rico (10 L.P.R.A. see. 103); en la marca, precio, cantidad, tamaño, calidad, cualidad, sa-lubridad, o cualquier característica en productos, artículos o servicios al consumidor (23 L.P.R.A. see. 1014).


(27) “Upa sociedad civilizada no puede legitimar ni elevar a rango de virtud la mentira.” (Énfasis suplido.) Aut. Edif. Púbs. v. Unión Indep. Emp. A.E.P., 130 D.P.R. 983, 985 (1992).
Aunque cabe admitir la diferencia del derecho y la moral como dos (2) órdenes normativos separados, es innegable que todo precepto jurídico en nuestra Constitu-ción está cimentado en una norma moral subyacente. En los conflictos concretos relativos a la publicidad gubernamental, ineludiblemente todo anuncio deberá ajus-tarse a la verdad. “El legislador no puede —racionalmente— colocarse en el supuesto de que el orden normativo que establece o contribuye a organizar llegue a ser apto para otorgar facultades cuyo ejercicio llegue a contrariar el orden moral. ... Deja entonces al Juez la posibilidad de apreciar si esa actividad (formalmente lícita) debe ser amparada jurídicamente en razón de su contenido y fines.” C. Mouchet, Los conflictos entre la Moral y el Derecho, XX Rev. Jur. U.P.R. 7-8 (1950).


(28) El término austeridad es la calidad de austero, que significa “severo, rigu-rosamente ajustado a las normas de la moral”. Según el Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 991, moral se define como “[q]ue no pertenece al campo de los sentidos, por ser de la apreciación del entendi-miento o de la conciencia ... que no concierne al orden jurídico, sino al fuero interno o al respeto humano. ... Ciencia que trata del bien en general, y de las acciones humanas en orden a su bondad o malicia”. (Enfasis suplido.)


(29) A tal efecto, de importancia vital conforme los preceptos constitucionales básicos mencionados, el Secretario de Estado tiene el deber de publicar en no menos de dos (2) periódicos de circulación general las leyes y resoluciones conjuntas apro-badas por la Asamblea Legislativa. 2 L.P.R.A. see. 188. Para proteger y hacer viable el derecho de toda parte —susceptible de ser afectada por un reglamento o regla administrativa — • a expresar su punto de vista previo a su aprobación, toda agencia administrativa que pretenda adoptar, enmendar y derogar una regla o reglamento tiene que publicar un (1) aviso en un periódico de circulación general. 3 L.P.R.A. see. 2105. Una vez se presenta en el Departamento de Estado el reglamento o regla administrativa debidamente adoptado, enmendado o derogado, el Secretario de Es-tado publicará en dos (2) periódicos de circulación general una síntesis de lo allí presentado. 3 L.P.R.A. see. 2128. El emplazamiento judicial —paso inaugural del debido proceso de ley para conferir jurisdicción a los tribunales'— si se hace mediante edicto, se publica una (1) sola vez en un periódico de circulación diaria. 32 L.P.R.A. *737Ap. Ill, R. 4.4. Cuando se demuestra a satisfacción del tribunal que una persona demandada en el pago de hipoteca está ausente de nuestra jurisdicción, se requiere la publicación de un (1) edicto una vez por semana durante cuatro (4) semanas consecutivas. 30 L.P.R.A. see. 2714. En los procesos de ejecución de hipotecas, basta que la subasta se anuncie con la publicación de un edicto en un periódico de circu-lación general cuando menos una (1) vez por semana, y no menos de tres (3) veces. 30 L.P.R.A. see. 2719. Y en procedimientos de expropiación forzosa, si el propietario no puede ser notificado personalmente, se publica un (1) edicto una vez por semana por no menos de tres (3) semanas sucesivas en un diario de circulación general. 32 L.P.R.A. Ap. Ill, R. 58.4.
Existen muchos otras disposiciones de ley que rigen las convocatorias en trámi-tes o actuaciones cuasilegislativas y cuasijudiciales. No és necesario acotarlas todas.


(30) “Arte de imprimir en colores.” Diccionario de la Real Academia Española, op. cit., T. I, pág. 398.


(31) En su demanda jurada, el P.P.D. acompañó copia de los anuncios impugnados. Pidió al tribunal de instancia que tomara conocimiento judicial de los colores, símbolos y lemas del P.N.P., de su candidato a la gobernación, Honorable Rosselló, y de la candidata a la Alcaldía de San Juan, Hon. Zaida Hernández Torres. Alegaciones 23-28. Además, que tomara conocimiento de los numerosos de anuncios que acompañó. Alegación 29.
Los demandados, en sus respectivas contestaciones y comparecencias, no nega-ron la publicación de los anuncios ni que fueron pagados con fondos públicos. De hecho, el P.N.P., mediante una moción presentada en el foro de instancia el 30 de noviembre de 1995, solicitó que se tomara conocimiento judicial sobre una serie de anuncios en periódicos y el programa radial auspiciados por el Municipio de San Juan y su Alcalde Hon. Héctor L. Acevedo (Alegato P.N.P., Ap. 1).
Iguales solicitudes sobre conocimiento judicial hicieron el licenciado Pérez Preston, los legisladores y los electores demandantes (Apelación, Ap. 29). Idéntico pedido hicieron el Alcalde Honorable Aponte y la Directora de Finanzas, Sra. Yolanda Villa-fañe (Apelación, Ap. 80).


(32) De igual modo, como símbolo, es una “[rjepresentación, imagen o figura de una cosa por medio de otra, con parecido más o menos próximo, y a veces por atri-bución convencional; como la bandera con respecto a la nación. El objeto del símbolo es despertar o sugerir la misma idea que la contemplación directa, cuando sea posi-ble, de lo simbolizado”. Diccionario Enciclopédico de Derecho Usual, op. cit., T. VII, pág. 427.


(33) En su texto se leía:
“¿Después de 7 años, cuántas taijetas de salud ha distribuido el alcalde Acevedo en San Juan?
“0 [cero en dígitos grandes]
“¿Después de dos años, cuántas tarjetas de salud ha distribuido el Gobierno de Puerto Rico en el resto de la Isla?
*745“315,000 [en dígitos grandes]
“En sólo dos años, más de 315,000 puertorriqueños están disfrutando de la reforma de salud y de la Tarjeta de Seguro de Salud del Gobierno de P.E. La misma que el alcalde Acevedo rechazó para el municipio de San Juan, en momentos en que el sistema de salud de este municipio atraviesa su peor crisis.
“Ahora después de 7 años prometiendo un plan de salud para San Juan, el Alcalde anuncia una tarjeta que no existe. Por otro lado, cientos de miles de puerto-rriqueños están disfrutando del poder de la salud con la tarjeta probada del Gobierno de Puerto Rico.
“Por el bienestar de la salud de nuestro pueblo es importante que conozcas la verdad.

“Dando Salud center ... a tu Vida.”



(34) Diccionario de la Real Academia Española, op. cit., T. II, pág. 841.


(35) Como ejemplos, invitan nuestra atención que del propio folleto que nos acompañan surgen: “a. Frase ‘10 AÑOS DE SUPERACIÓN GIGANTE’ en la por-tada, en un trasfondo rojo; b. A la página 2, la fotografía a color del Alcalde y sobre *748ésta las palabras ‘Visión...Compromiso...Superación...’ (Subrayado original); 3. Ala página 3, y centralizado al mismo nivel que las palabras anteriores, aparece lo si-guiente: ‘1985-1995: Una Década de Superación’-, d. Al observarse en el folleto las páginas 2 y 3 (las cuales aparecen unidas una al lado de la otra) es una sola la frase Visión... Compromiso... Superación...1985-1995: Una Década de Superación’ —con la foto a todo color del Alcalde Aponte al calce de la página 2 y el logo de los diez (10) años al calce de la página 3— lo cual resulta el mensaje político central de éstas; e. Inmediatamente debajo de las palabras ‘1985-1995: Una Década de Superación’, a la página 3 del folleto, se indica: ‘de la bancarrota a la solvencia y liquidez... ■ — de una vergonzosa ineficiencia administrativa ...a una impresionante agilidad y eficiencia en gerencia moderna... — ■ del total descalabro fiscal... a gozar de un crédito excelente...’-, f. En la página 9, aparece un cartel con el logo de los diez (10) años montado en cuartones en propiedad municipal; g. En la página 11, personas con camisetas con el logo de los diez (10) años (presumimos son empleados municipales); h. Ala página 13, el logo de los diez (10) años frente a una escuela; i. En la página 18, el logo de los diez (10) años en un ‘trolley’ municipal; j. A las páginas 25 y 28, el logo de los diez (10) años sobre los zafacones en el Area de Isla Verde; k. A las páginas 44 a la 47, ambas inclusive, las letras de las oficinas del Municipio de Carolina, al igual que las de los departamentos están impresas en letras rojas en un trasfondo blanco.”


(36) El Secretario de Hacienda puede relevar de esta responsabilidad personal si, previa investigación suya, del Contralor de P.R. o de ambos, determina que el funcionario “no actuó intencionalmente en perjuicio de los intereses del gobierno, [y éste] recibió servicios o suministros que propiamente justificaban el pago”. Art. 9(h)(1) y (2), 3 L.P.R.A. sec. 283h(l) y (2).


(37) Las infracciones a los principios constitucionales de igualdad económica electoral tienen su más claro impacto en los partidos políticos. Pero no podemos olvidar que éstos son instrumentos de sus miembros; “... sujeto[s] principal[es] de la arquitectura moderna estructural electoral”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980).
Tenemos reservas de negarles a los partidos y electores legitimación activa total bajo la tesis de que no existe una conexión entre el remedio de restituir los fondos públicos, aduciéndose que éstos no ingresarían al fondo electoral del partido reclamante. Opinión mayoritaria, págs. 674-675. En su origen, ¿de donde salieron los fondos públicos para costear las campañas publicitarias? Ciertamente, no puede decirse que fue del fondo electoral, en cuyo caso no habría controversia alguna que adjudicar.
Preocupa, pues, el aserto de que “[e]ste tipo de acción correspondería ejercerla, en última instancia, a los representantes del Estado y no a los demandantes de los casos de epígrafe”. Opinión mayoritaria, pág. 675. ¿Se refiere al Secretario de Justi-cia? En la alternativa, ¿son los propios funcionarios, gobernador, jefes de agencias, directores de las instrumentalidades y alcalde,-aquí demandados, los únicos con legitimación activa para después solicitar la restitución de los fondos públicos por ellos mismos gastados? ¿Significa que tienen que demandarse a sí mismos? ¿No se-rían ellos potencialmente los llamados a responder e ir contra su propio peculio, para restituir el despilfarro publicitario? Siendo realistas, ese enfoque restringido, ¿no presupone que hay que esperar un cambio de administración por otro partido?
La cuestión es vital. Lamentablemente, la funcionaría idónea para ello —la Contralor de Puerto Rico— no está facultada en ley para, de oficio, incoar acciones judiciales por este mal uso de fondos.


(38) No existe duda del remedio interdictal permanente contra el representante P.N.P. Luis Maldonado Rodríguez, para que remueva de su vehículo oficial la propaganda publicitaria. Marrero v. Mun. de Morovis, supra.


(1) “Solo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. Art. VI, Sec. 9, Const. E.L.A., L.P.R.A., Tomo í, ed. 1982, pág. 369.


(2) Aunque existen jurisdicciones que han rechazado conceder standing a base del daño a la igualdad en la competencia política, la tendencia predominante ha sido la que sí la reconoce. Véase C.T. Sealander, Standing Behind Govememnt Subsidized Bipartisanship, 60 Geo. Wash. L. Rev. 1580, 1602-1615 (1992).


(3) La facultad de informar no es una prerrogativa del Gobierno como beneficia-rio del derecho a la libertad de expresión, y sí un derivado del derecho de las perso-nas a recibir información. B. Orsoff, Government Speech as Gobernment Censorship, 67 S. Cal. L. Rev. 229, 245 (1993). En P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994), dispusimos de forma expresa del argumento que pretendía reconocerle al Estado un derecho a la libertad de expresión.


(4) En lo aquí pertinente, el vocablo “propaganda” es definido por la Real Academia Española como: “[a]cción o efecto de dar a conocer una cosa con el fin de atraer adeptos o compradores”, además de los “[t]extos, trabajos y medios empleados para este fin”. Diccionario de la Lengua Española, 20ma ed. Madrid, Ed. Espasa-Calpe, pág. 1189. Sin embargo, en términos políticos la propaganda se distingue por tener una connotación negativa. “La propaganda presenta la realidad en forma diferente a la que es, con el fin de ganar prosélitos.” R. Garzaro, Diccionario de Política, 2da ed., 1987, pág. 321.


(5) Véanse, e.g.: J. Cacioppo y R. Petty, Role of Message Repetition in Persuation, en Psycological Processes and Advertising Effects 91 (L. Alwitt y A. Mitchell, eds., 1985); M. Gurevitch y J. Blunder, Political Communication Systems and Democratic Values, en Democracy and the Mass Media 269 (ed. Judith Lichtenberg 1990); R. Meadow, Political Campaigns, en Public Communication Campaigns 253-263 (R. Rice y Ch. Atkin, eds., 1989); P. Sniderman et al., Reasoning and Choice: Explorations in Political Psychology (1991); S. L. Popkin, The Reasoning Voter (1991).